In the United States Court of Federal Claims
                                      No. 17-1424C
                                 Filed: August 24, 2018
                             Reissued: September 11, 20181

    * * * * * * * * * * * * * * * * * **
                                                 *
    ADAM L. EXNICIOS,                            *
                      Plaintiff,                 *    Military Pay Act; Motion to Dismiss;
                                                 *    Cross-Motions for Judgment on the
    v.                                           *    Administrative Record; Waiver;
                                                 *    Justiciability; Unlawful Command
    UNITED STATES,                               *    Influence; Due Process.
                      Defendant.                 *
                                                 *
    * * * * * * * * * * * * * * * * * **


         John B. Wells, Law Office of John B. Wells, Slidell, LA.

        Daniel K. Greene, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With him were
Steven J. Gillingham, Assistant Director, Commercial Litigation Branch, Robert E.
Kirschman, Jr., Director, Commercial Litigation Branch, and Chad A. Readler, Acting
Assistant Attorney General. Of counsel was Yolanda McCray Jones, United States Army
Litigation Division, Military Personnel Branch, Washington, D.C.

                                       OPINION

HORN, J.

       Plaintiff is a former Foreign Area Officer in the United States Army (Army) who was
discharged from the Army on August 28, 2014, with an honorable characterization of
service. On March 7, 2014, a Field Board of Inquiry recommended that plaintiff be
eliminated from the Army based on misconduct and substandard performance of duty
with a general, under honorable conditions, characterization of service. On July 10, 2014,
an Army Board of Review for Eliminations (Board of Review) recommended that plaintiff
be eliminated from the Army based on misconduct and substandard performance of duty
with an honorable characterization of service. On August 6, 2014, the “Deputy Assistant

1 This opinion was issued under seal on August 24, 2018. The parties were given the
opportunity to propose redactions to the court. No redactions were proposed. Plaintiff
stated that “the currently sealed opinion contains no materials that should be redacted
before the opinion is publicly issued,” and defendant also stated that “the currently sealed
opinion contains no materials that should be redacted before the opinion is publicly
issued.” The opinion, therefore, is unsealed and issued for publication.
Secretary (Army Review Boards)” (Deputy Assistant Secretary) approved the Board of
Review’s recommendation that plaintiff be involuntarily eliminated from the Army based
on misconduct and substandard performance of duty with an honorable characterization
of service. On August 28, 2014, the Army discharged plaintiff after approximately sixteen
years of military service. On October 3, 2017, plaintiff filed a complaint in the above-
captioned case, asserting that the Army’s decision to separate plaintiff was arbitrary and
capricious and was subject to unlawful command influence. In plaintiff’s cross-motion for
judgment on the administrative record, plaintiff also alleges the Army’s elimination
proceedings deprived plaintiff of due process, the Field Board of Inquiry improperly
considered evidence, and one of the Army’s bases for elimination was improper.

                                  FINDINGS OF FACT

       In 1998, plaintiff graduated from Louisiana State University and Agricultural and
Mechanical College with a Bachelor of Arts degree. On August 6, 1998, plaintiff was
appointed to serve as a Reserve Commissioned Officer in the Army and was assigned to
the Army’s Field Artillery Corps. On April 2, 1999, plaintiff states that he completed “the
Field Artillery Officer Basic Course,” which qualified him to “perform the duties of Platoon
Leader, Fire Direction Officer, and Company Fire Support Officer.” Plaintiff states that he
was required to maintain a Secret security clearance as a Field Artillery Officer. On March
1, 2002, plaintiff was promoted to the rank of Captain, and, on February 1, 2008, plaintiff
was promoted to the rank of Major.

        In 2008, the Army began training plaintiff as a Foreign Area Officer. According to
defendant, “[f]oreign area officers are commissioned officers who are ‘regionally-focused
experts in political military operations with advance [sic] language skills, cultural
understanding, and the ability to advise senior military and civilian strategic decision-
makers’ on a variety subjects pertinent to the specific region on which the officer is
focused.” (quoting Foreign Area Officer Branch, UNITED STATES ARMY (Oct. 13 2017),
https://www.hrc.army.mil/officer/foreign%20area%20officer%20branch). Plaintiff states,
“[a]s a FAO [Foreign Area Officer], Exnicios was considered to be a political-military
expert in the assigned area,” which plaintiff indicates was Eurasia. As a Foreign Area
Officer, plaintiff and defendant state that plaintiff was required to maintain a Top Secret
security clearance with eligibility to access Sensitive Compartmented Information.
According to plaintiff, as part of his security clearance process, plaintiff completed a
government form SF-86 questionnaire for a national security position, which “required
Exnicios disclose any foreign nationals with whom he had ‘close and/or continuing
contact.’” Plaintiff states he “underwent training on the reporting requirement,” and that
plaintiff’s understanding was “the requirement was geared towards the time that he
assumed his FAO [Foreign Area Officer] duties in Moscow.”

       In 2011, plaintiff graduated from Columbia University with a master’s degree in
international affairs. On January 10, 2012, when plaintiff “was pending assignment to
DAO [Defense Attaché Office] Moscow with a flight scheduled for 11 Jan 2012,” an Agent
from the Defense Intelligence Agency (DIA) interviewed plaintiff. According to the DIA
Agent’s Report dated January 17, 2012 (DIA Agent’s Report), on January 4, 2012, a
confidential source had informed investigators at the DIA that plaintiff had made

                                             2
unreported contact with a Ukrainian female “during a US Army training course from Jan
2011 to Apr 2011.” The DIA Agent’s Report indicates that plaintiff had not disclosed his
contact with the Ukrainian female during an interview with DIA on June 7, 2011. The DIA
Agent’s Report indicates that plaintiff “passed a DIA issued Counterintelligence scope
polygraph examination on 27 May 2011” before his June 7, 2011 interview.

        During the January 10, 2012 interview, plaintiff disclosed that he had had
unreported contact with two separate women, both of whom plaintiff identified as being
Ukrainian. According to the DIA Agent’s Report, plaintiff stated he had unreported contact
with a Ukrainian woman named Okasana,2 who was a Ukrainian national who worked for
the Ukrainian Ministry of Foreign Affairs, when plaintiff was in Foreign Area Officer training
in Germany in 2008. During his Foreign Area Officer training, plaintiffs’ entire seminar,
including plaintiff and Okasana, went on a trip to Washington, D.C. Plaintiff stated that he
and Okasana separated from their seminar during the trip to Washington, D.C. and went
on a shopping trip in Tyson’s Corner, Virginia, where Okasana tried on and modeled
dresses for plaintiff. Plaintiff, however, denied any intimate contact with Okasana while
on the seminar trip in Washington, D.C. After plaintiff’s seminar, plaintiff, and Okasana
returned from Washington, D.C. to Germany, plaintiff and Okasana attended an “official
function” at the Community Club at the Marshall Center in Germany. Plaintiff “advised
that at the official function, HE became intoxicated and kissed” Okasana. (capitalization
in original). Plaintiff’s friend’s wife witnessed plaintiff kiss Okasana and “threatened to tell
SUBJECT’s [plaintiff’s] wife of the incident.” (capitalization in original). The next day,
plaintiff stated that he told his wife about the incident at the Community Club, and,
“explained to HIS wife that he had a ‘crush’ on [Okasana].” (capitalization in original).
Plaintiff “advised that HE felt a strong emotional bond with HER.” (capitalization in
original). Plaintiff, however, “denied that HE and [Okasana] had any intimate relations
other than the one kiss which they shared at the official function in Germany.”
(capitalization in original). Plaintiff also stated that he informed Okasana that he “was
truthful with HIS wife,” that Okasana “was upset HE wasn’t more secretive about their
relationship” (capitalization in original) and plaintiff indicated that, subsequently, Okasana
began dating one of their classmates. According to plaintiff, he did not maintain
Okasana’s contact information and Okasana did not attempt to contact him after their
seminar ended in December 2008. Plaintiff “advised that HE did not report HIS contact
with [Okasana] during HIS security interview with the DAC-4 Investigations Division in


2 Defendant redacted from the administrative record the names of the two Ukrainian
women plaintiff had unreported contact with who are discussed throughout the court’s
opinion. Neither plaintiff nor defendant use the names of the two women in their cross-
motions for judgment on the administrative record, although, in defendant’s reply,
defendant uses “Ms. Black” and “Ms. Richards” as “aliases for the names of the two
Ukrainian women.” In plaintiff’s complaint, however, plaintiff provides the names of the
two Ukrainian women. In order to differentiate between the two Ukrainian women, the
court uses the first names of the two women, which are Okasana and Yuliya, and the
opinion will be issued under seal, with an opportunity for the parties to propose redactions
before the opinion is publically issued.


                                               3
Jun 2011 because HE wanted to ‘disassociate’ HIMSELF from the situation. HE did not
want it to affect HIS job and HIS family.” (capitalization in original).

        During the January 10, 2012 interview, plaintiff also “admitted to being in contact
with a Ukrainian female circa Spring 2011.” Plaintiff stated that the other Ukrainian woman
plaintiff met in the spring of 2011 was named Yuliya, and that plaintiff met Yuliya when
they both were attending graduate school at Columbia University.3 Plaintiff indicated to
the DIA Agent that he and Yuliya were in the “same seminar” from January 2010 to
December 2010, and, in December 2010, plaintiff and Yuliya, who plaintiff indicated “was
an attractive female,” went to dinner. Plaintiff and Yuliya “had a long dinner and many
drinks” and “shared personal conversation,” and plaintiff “asked her questions about why
she was not married.” Plaintiff also indicated that he discussed his family and told Yuliya
that “HE did not want to ‘screw up’ with HIS wife/family.” (capitalization in original). Plaintiff
denied having any intimate contact with Yuliya and claimed that the only physical contact
he had with Yuliya “was a hug goodbye after the dinner.” Plaintiff stated that he and Yuliya
remained “friends” on Facebook, and that his last contact with Yuliya was in the spring of
2011 when they discussed “summer plans.” Plaintiff stated that he believed he had
informed Yuliya that he was going to be traveling to Russia for work during the upcoming
summer. The DIA Agent requested that plaintiff complete an Unofficial Foreign Contact
Report “in order to document HIS contact with [Yuliya] since they were still Facebook
‘friends’,” which plaintiff did complete.4 (capitalization in original). In the Unofficial Foreign
Contact Report, plaintiff indicated that Yuliya’s citizenship was “Ukraine,” his relationship
with Yuliya was “[f]riend,” and that his last telephonic, written, or email contact was an
“email via facebook on summer plans.” In response to a question that asked “IS THIS A
CLOSE OR CONTINUING RELATIONSHIP? (if yes, explain),” plaintiff wrote “was
continuous as of spring 2011 — could continue in future.” (capitalization in original).

        Additionally, during plaintiff’s January 10, 2012 interview with the DIA Agent,
plaintiff indicated that, during his Foreign Area Officer training, he traveled to countries in
his area of responsibility for in-country immersion, including Ukraine and Russia. While in
Ukraine, plaintiff stated that he went to “gentlemen’s clubs on a couple different
occasions.” Plaintiff asserted that he did not engage “in any intimate relations with the
women, although HE did receive lap dances from the exotic dancers at the clubs.”
(capitalization in original). Plaintiff “denied ever going to gentlemen’s club while HE was
in Russia.” (capitalization in original).

      Also on January 10, 2012, plaintiff provided to DIA a written “Voluntary Sworn
Statement,” which indicated that the Voluntary Sworn Statement was “[r]egarding either

3 As discussed below, plaintiff contends that Yuliya is a naturalized United States citizen,
and, therefore, is not a foreign national. Plaintiff, however, identified Yuliya as “Ukrainian”
during his January 10, 2012 interview, and, in his complaint and cross-motion for
judgment on the administrative record, refers to Yuliya as “Ukrainian” and as being “of
Ukrainian descent.”
4Plaintiff did not complete an Unofficial Foreign Contact Report regarding his contact with
Okasana, who plaintiff met while in Foreign Area Officer training in 2008.
                                                4
close or continuous contact with foreign nationals” and recounted many of the details
discussed in the DIA Agent’s Report. In his Voluntary Sworn Statement, plaintiff wrote
that he had “close contact with [Okasana] a Ukrainian between September to November
of 2008” and their contact “became at first professionally and then personally close, at
times the behavior was both provacitive [sic] and flirtatious.” Plaintiff also indicated that
he did not disclose his contact with Okasana during his security interview with DIA during
the summer of 2011 because plaintiff “had generally dismissed the event from memory, I
had ceased contact with [Okasana], and the juvenile aspects of it made it difficult to
broach.” Regarding plaintiff’s contact with Yuliya, who was a classmate of plaintiff’s at
Columbia University, plaintiff wrote “[t]he conversations were more personal, there was
no physical contact. For several months in the Spring of 2011 we coresponded [sic]
through Facebook, our last correspondence was in Spring of 2011.”

        Two days after plaintiff’s January 10, 2012 interview with the DIA Agent, on
January 12, 2012, plaintiff underwent a “specific issue polygraph examination” with a
Polygraph Examiner from DIA.5 The specific issue polygraph examination “dealt with the
issue of sexual intercourse with Ukrainian women since HE’d been married (which
SUBJECT denied).” (capitalization in original). Prior to the start of the polygraph
examination, plaintiff provided additional details regarding Okasana, who plaintiff had
“denied” having “any intimate relations [with] other than the one kiss which they shared
at the official function in Germany” during his January 10, 2012 interview. Plaintiff stated
that, when his seminar was on a trip to Washington, D.C., Okasana had modeled dresses
for him in Tyson’s Corner “in a provocative manner,” and, after the shopping trip, plaintiff
and Okasana went to dinner in Virginia where they “held hands under the table and
expressed their feelings for each other.” Plaintiff also stated he and Okasana kissed
during dinner and during a cab ride back to their hotel. Plaintiff stated that he and Okasana
each went to their own hotel rooms upon arriving at their hotel, and plaintiff denied having
engaged in any other sexual acts with Okasana during the Washington, D.C. trip. Plaintiff
indicated that he was “trying to keep the relationship secret from HIS classmates and
instructors” and had “learned how HE was potentially vulnerable and exploitable.”
(capitalization in original). Subsequently, the DIA Polygraph Examiner administered
plaintiff’s specific issue polygraph examination. The DIA Polygraph Examiner asked
plaintiff, “[s]ince you were married, have you had sexual intercourse with any Ukrainian
women?” and “[h]ave you had any form of oral sex with any Ukrainian national since you
were married?” The DIA Polygraph Examiner created a polygraph examination report
dated January 12, 2012 (DIA Polygraph Examiner’s Report), which stated, “[o]n January
12, 2012, Subject [plaintiff] did not complete the referenced examination with no
reportable information developed. This examination is predicated on a request from DAC-
4 Investigations Division (ID), referencing SUBJECT’s [plaintiff’s] failure to reveal contact
with foreign nationals, specifically Ukrainian women outside his marriage.” (capitalization
in original). The DIA Polygraph Examiner’s Report also stated that “[n]o additional

5 The DIA Agent who conducted plaintiff’s January 10, 2012 interview did not administer
plaintiff’s January 12, 2012 polygraph examination, but the DIA Agent’s Report did
provide details regarding the January 12, 2012 polygraph examination. The January 12,
2012 polygraph examination was administered by a different DIA employee, whose title
was “Polygraph Examiner.”
                                             5
polygraph testing is anticipated at this time,” and that “Subject did not complete this
Specific-Issue examination, and Deception was Indicated.” (capitalization in original). The
DIA Polygraph Examiner’s Report did not indicate why plaintiff “did not complete” the
polygraph examination.

Plaintiff’s General Officer Memorandum of Reprimand

        On April 2, 2012, slightly less than three months after plaintiff’s January 10, 2012
interview and January 12, 2012 polygraph examination, Major General Stephen G.
Fogarty of the United States Army Intelligence and Security Command issued plaintiff a
general officer memorandum of reprimand (GOMOR). The pertinent portion of the
GOMOR stated:

       You are hereby reprimanded for violations of Army Regulation [AR] 380-
       67.[6]

       Leaders in the United States Military are expected to exemplify the highest
       ethical and professional standards as embodied in our Army Values.
       Leaders are expected to be able to read, understand, and follow
       regulations, directions, and orders of those appointed over them. You have
       failed to follow Army Regulations and failed to be forthcoming in
       relationships that directly impact your ability to continue to serve in your
       current capacity. You failed to inform the investigating agent about your
       close, personal relationships with two separate foreign national women,
       neither of which are your wife. You also admit to not informing your wife of
       the latter relationship, which you attest is not intimate, yet you still maintain
       connections through social media networks and communicate professional
       travel arrangements. Your failure to notify the appropriate servicing security
       office of close, intimate, or continuous communication or connection with a
       foreign national can raise questions about your reliability, trustworthiness
       and ability to protect classified information.

Major General Fogarty stated in the GOMOR that he intended to file the GOMOR in
plaintiff’s official military personnel file in accordance with AR 600-37 (2012), which sets
forth policies and procedures related to the placement of unfavorable information about
Army personnel in individual official personnel files. See AR 600-37, ¶ 1-1. Major General
Fogarty also stated in the GOMOR that he would consider a response from plaintiff before

6 The purpose of AR 380-67 (2012) is to ensure “access to classified information and
assignment to sensitive positions are clearly consistent with the interests of national
security.” AR 380-67, ¶ 1-1. The court cites to the versions of the Army Regulations that
were in effect at the time the relevant event occurred. See Dolan v. United States, 91
Fed. Cl. 111, 118 (2010) (“The Army regulations in effect at the date of plaintiff's
discharge, not those currently in effect, are dispositive in this case.” (citing Chambers v.
United States, 417 F.3d 1218, 1227 (Fed. Cir. 2005) (“As an initial matter, we note that
the Army regulations in effect at the time of Chambers’ discharge in 1970, rather than
current regulations, guide our analysis.”))).
                                              6
making a final decision and informed plaintiff that plaintiff could seek legal assistance from
a Legal Assistance Officer or private civilian counsel.

        Plaintiff submitted a response to the GOMOR on April 11, 2012, in which plaintiff
argued that he did not violate Army Regulations, asserted that he did not intentionally
conceal information, and requested that Major General Fogarty reconsider the GOMOR.
Plaintiff contended that there “are systemic problems that led to this situation” and stated
“AR 380-67 is over two decades old.[7] Allied nations are still considered to be
antagonists, and it concerns itself with written letters when we are in the era of social
media, it is anachronistic in an era of globalized travel and communication.” Plaintiff also
stated that the “subsequent interview [with DIA] on the other hand seems to have a great
interest in the most simple of contacts and social media sites.” According to plaintiff’s
response to the GOMOR, “in the future, other junior Foreign Area Officers will find
themselves in similar situations.” Additionally, plaintiff noted that he had informed his
Army supervisor of the incident with Okasana at the Community Club in 2008 and stated
that he “was counseled and the case was closed.”

        On April 16, 2012, Major John Frick sent plaintiff an email message stating that
“LTC [Lieutenant Colonel] Rayburn and I spoke with LTC Cozzens about your response
to the GOMOR. I understand LTC Cozzens plans to contact you about re-thinking your
reply.” Major Frick also stated that he “strongly suggest[s]” that plaintiff listen to LTC
Cozzens and recommended that plaintiff provide a two paragraph response to the
GOMOR, in which plaintiff should “acknowledge your guilt and apologize for its effect on
DIA and the Army” and request that the GOMOR be filed in plaintiff’s local file. Major Frick
asserted that, “[w]hen it comes to GOMORs, no one cares when the officer uses his
response as a rebuttal – seriously no one,” and that plaintiff’s “current response is likely
to at least annoy the LTG; potentially it might piss her off.” Major Frick concluded his email
message by stating “I’m in your corner – so please trust me on this.” On April 17, 2012,
plaintiff replied to Major Frick’s email message and indicated that he had spoken to LTC
Cozzens on April 16, 2012, who informed plaintiff that he had twenty-four hours to
consider his “response/tone, without going into the same details you [Major Frick]
provided.” Plaintiff indicated in his email message that he was pleased with his current
response to the GOMOR and had received advice from legal counsel regarding how to
proceed. Plaintiff also indicated that he had informed LTC Cozzens that he did not need
the twenty-four hours to reconsider his response to the GOMOR, and that LTC Cozzens
should proceed with filing plaintiff’s April 11, 2012 response to the GOMOR. Plaintiff
concluded his email message to Major Frick by stating, “[i]n any case, I appreciate your
advise [sic], as you have been the only one in this process to be absolutely candid with
me.” That same day, Major Frick replied to plaintiff’s email message and stated “I don’t

7 The version of AR 380-67 that plaintiff was reprimanded for violating was established
on September 9, 1988. As of April 2012, when plaintiff received the GOMOR, AR 380-67
had only been updated once since September 9, 1988, which occurred in August 2011
when there was a rapid action revision of AR 380-67 that made administrative changes
to AR 380-67 and implemented the Don’t Ask, Don’t Tell Repeal Act of 2010. See AR
380-67 (2012). The Army, however, updated AR 380-67 on January 24, 2014, which is
the version remaining in effect today. See AR 380-67 (2018).
                                              7
want to go against legal counsel – because I am obviously not a lawyer. Good luck in the
whole thing and please let me know where they decide to file it.”

        On April 30, 2012, Colonel Michael J. Bochna issued a memorandum with a
subject of “Commander’s Recommendations on Filing Determination,” in which Colonel
Bochna recommended the GOMOR be placed in plaintiff’s official military personnel file.
Colonel Bochna asserted that plaintiff had failed to take responsibility for his actions and
continued to dispute the facts and the investigators’ judgment “despite the fact that most
of the evidence against him was obtained from his own sworn statements and interviews.”
Colonel Bochna stated that plaintiff’s response to the GOMOR indicated plaintiff “clearly
did not take this to heart and instead chose to dispute some of the facts and to question
the very policies he violated.” On May 10, 2012, after reviewing plaintiff’s response and
Colonel Bochna’s recommendation, Major General Fogarty directed that the GOMOR be
placed in plaintiff’s official military personnel file.

       On January 14, 2014, plaintiff petitioned the Department of the Army Suitability
Board (DAESB) to remove the GOMOR from his official military personnel file. Plaintiff
contended that the Army had failed to follow the required procedures for issuing a
GOMOR, the GOMOR process was not conducted in an objective manner, that plaintiff
“was provided ineffective counsel,” and that plaintiff did not violate AR 380-67 because
his contacts with Okasana and Yuliya were not reportable conduct. On June 26, 2014,
the DAESB, by unanimous vote, determined “[t]he evidence presented does not clearly
and convincingly establish that the document under consideration is untrue or unjust, and
as a result, the presumption of regularity applies” and denied plaintiff’s petition. The
DAESB explained that, “[a]fter a thorough review of the appellant’s official record, the
evidence submitted by the appellant in support of his appeal, and the circumstances
surrounding the GOMOR incidents, the appellant has failed to provide clear and
convincing evidence that the GOMOR is untrue or unjust.”

Revocation of Plaintiff’s Security Clearance

        Approximately two months after Major General Fogarty directed that the GOMOR
be placed in plaintiff’s official military personnel file, the United States Army Central
Personnel Security Clearance Facility (USA CCF) informed plaintiff by memorandum
dated July 16, 2012, which was titled “Intent to Revoke Sensitive Compartmented
Information (SCI) Access Eligibility and Security Clearance,” that it had “made a
preliminary decision to revoke your SCI access eligibility and security clearance due to
information in the Statement of Reasons.” The USA CCF’s “Statement of Reasons,” which
recounted many of the details involving the two Ukrainian women plaintiff discussed
during his January 10, 2012 interview with the DIA and January 12, 2012 polygraph
examination, identified information that the USA CCF asserted led to security concerns.
Specifically, regarding Yuliya, plaintiff’s classmate from Columbia University, the
Statement of Reasons stated that plaintiff “admitted to continuing contact with this foreign
national via Facebook online, disclosing your future travel abroad for work.” Regarding
Okasana, the Ukrainian woman plaintiff met while in Germany in 2008, the Statement of
Reasons stated that plaintiff “had a relationship with a classmate, a Ukrainian female,
whom [sic] worked for the Ukrainian Ministry of Foreign Affairs” and “established a strong

                                             8
bond of affection towards her,” and that plaintiff had indicated that he “did not report this
contact in June 2011 because you wanted to ‘disassociate’ yourself from the situation.
You did not want this to affect your job or family.” The Statement of Reasons also noted
that plaintiff “did not successfully complete” the specific issue polygraph examination
administered by DIA on January 12, 2012.

         The Statement of Reasons identified “FOREIGN INFLUENCE” and “PERSONAL
CONDUCT” as the applicable personnel security guidelines plaintiff had violated.
(capitalization in original). The Foreign Influence Guideline provides, in part:

       Foreign contacts and interests may be a security concern if the individual
       has divided loyalties or foreign financial interests, may be manipulated or
       induced to help a foreign person, group, organization, or government in a
       way that is not in U.S. interests, or is vulnerable to pressure or coercion by
       any foreign interest.

See 32 C.F.R. § 147.4 (2012). The Personal Conduct Guideline provides, in part:

       Conduct involving questionable judgment, lack of candor, dishonesty, or
       unwillingness to comply with rules and regulations can raise questions
       about an individual’s reliability, trustworthiness and ability to protect
       classified information. Of special interest is any failure to provide truthful
       and candid answers during the security clearance process or any other
       failure to cooperate with the security clearance process.

See 32 C.F.R. § 147.7 (2012). The USA CCF’s July 16, 2012 memorandum stated that,
“[i]f you respond, submit your signed and dated response and supporting material to this
headquarters through command channels within 60 days of receipt of this memorandum.”

         On September 11, 2012, plaintiff submitted a response to the USA CCF’s July 16,
2012 memorandum, in which plaintiff denied having been under foreign influence
because, according to plaintiff, he was not “bound” to any foreign individual. Regarding
the issue of personal conduct, plaintiff “admit[ted] to showing poor judgment in regards to
my actions in November of 2008,” but argued that “[t]his was an isolated incident.” Plaintiff
also stated in his September 11, 2012 response that he had no intention of misleading
DIA investigators, and that he was “under significant stress” during the January 10, 2012
interview and neglected some details he had forgotten or had failed to recognize as
salient. Plaintiff concluded his September 11, 2012 response by stating, “[i]n the totality
of the circumstances, I believe the facts of this case, mitigating circumstances, my prior
record of service and potential for further service should reasonably outweigh these
causes of concern that would result in a judgment to revoke my security clearance.”

         By memorandum dated November 14, 2012, which was titled “Determination of
Sensitive Compartmented Information (SCI) Access Eligibility/Security Clearance
Ineligibility,” the USA CCF informed plaintiff that, after reviewing his response, “[w]e have
revoked your SCI access eligibility and security clearance.” According to the USA CCF’s
November 14, 2012 memorandum, plaintiff’s response had failed to mitigate the security

                                             9
concerns, and plaintiff’s “failure to report, when required, association with foreign
nationals after acknowledgement of training and your omission/concealment of pertinent
details leaves you vulnerable to exploitation, pressure or coercion by any foreign interest.”
The USA CCF’s memorandum also informed plaintiff that he had

       the opportunity to appeal this determination in one of two ways - either
       directly to the U.S. Army Personnel Security Appeals Board (PSAB) - or -
       through a personal appearance before the Defense Office of Hearings and
       Appeals (DOHA). For either option selected, the US Army PSAB will make
       the final decision on your appeal.

On January 15, 2013, plaintiff appealed the USA CCF’s decision to revoke his SCI access
eligibility and security clearance to an administrative judge with the DOHA.

          During a hearing before the DOHA administrative judge, plaintiff and three
witnesses provided testimony, and plaintiff submitted eight documents as exhibits.
Plaintiff’s exhibits included two email messages allegedly sent by Yuliya, the Ukrainian
woman plaintiff had been in contact with during his time at Columbia University in 2011,
to plaintiff’s “representative” in the hearing before the DOHA administrative judge. In the
first email message, dated February 6, 2013, Yuliya states that “I am a student at
Columbia University and was a classmate of Adam Exnicios. I am a US [sic] citizen.” In
the second email message, which was dated February 8, 2013 and submitted to the
DOHA administrative judge after the conclusion of the January 15, 2013 hearing, Yuliya
stated “I am glad to hear that the hearing went well for Adam. I have been [sic] naturalized
in July 2010. I, please, ask you not to contact me on this matter again.” In a decision
issued on April 24, 2013, the DOHA administrate judge determined that plaintiff was not
subject to foreign influence because Yuliya was a naturalized United States citizen at the
time of their interactions, and plaintiff was not required to report his interactions with Yuliya
because she was a “U.S. citizen.” Notwithstanding that plaintiff had identified Yuliya as a
Ukrainian national during plaintiff’s January 10, 2012 interview with the DIA Agent and
completed an Unofficial Foreign Contact Report on January 10, 2012 that stated Yuliya’s
citizenship was “Ukraine,” the administrative judge stated that plaintiff “only knew Ms.
[Yuliya] as a fellow student,” and “[h]e had no reason to conclude that she was a foreign
national.” The administrative judge also concluded that plaintiff’s “‘relationship’” with
Okasana, the Ukrainian woman plaintiff interacted with in 2008 in Germany, “was
fleeting,” that plaintiff had subsequently distanced himself from Okasana, and that plaintiff
had shown contrition. The administrative judge concluded, “[i]n light of Appellant’s
[plaintiff’s] highly credible testimony and witnesses, I find that Appellant mitigated both
foreign influence and personal conduct security concerns with persuasive testimony,
witnesses, and documents. I recommend that the PSAB [United States Army Personnel
Security Appeals Board] reverse USA CCF’s action revoking Appellant’s access to SCI
and security clearance.”

         The United States Army Personnel Security Appeals Board, however, did not
follow the administrative judge’s recommendation and denied plaintiff’s appeal of the USA
CCF’s decision to revoke plaintiff’s access eligibility to Sensitive Compartmented
Information and security clearance by memorandum dated June 26, 2013. The June 26,

                                               10
2013 memorandum stated that the United States Army Personnel Security Appeals Board
had convened to consider plaintiff’s appeal, and that the United States Army Personnel
Security Appeals Board’s decision

       was based upon your failure to mitigate the following concerns addressed
       by the U.S. Army Central Personnel Security Clearance Facility (CCF):
       Personal Conduct and Foreign Influence. The Board has found your
       behavior to be inconsistent with the adjudicative guidelines as outlined in
       Appendix 8, DoD [Department of Defense] 5200.2R, “DoD Personnel
       Security Program,” used to determine eligibility for a security clearance or
       access to classified information; and ICD 704 [Intelligence Community
       Directive], Personnel Security Standards and Procedures Governing
       Eligibility for Access to SCI. This decision is final and completes your due
       process.

The United States Army Personnel Security Appeals Board also stated that plaintiff could
request reconsideration one year from the date of its June 26, 2013 memorandum.

Plaintiff’s Elimination Proceedings

          Prior to the United States Army Personnel Security Appeals Board’s denial of
plaintiff’s appeal on June 26, 2013, by memorandum dated February 13, 2013, the United
States Army Human Resources Command informed plaintiff that plaintiff needed to show
cause for retention because it was initiating elimination proceedings against plaintiff
“under the provisions of Army Regulation (AR) 600-8-24, paragraph 4-2(b) [(2013)],
because of misconduct, moral or professional dereliction.”8 The United States Army
Human Resources Command indicated it was eliminating plaintiff based on the following
“specific reasons” for elimination: “a. Substantiated derogatory activity resulting in a
General Officer Memorandum of Reprimand dated 2 April 2012 (Encl 1), which was filed
in your Official Military Personnel File. b. Conduct unbecoming an officer as indicated by
the above-referenced item.” (capitalization in original). The United States Army Human
Resources Command informed plaintiff that he could seek the assistance of an officer
from the Judge Advocate General Corps or private counsel, and that plaintiff could submit
a “rebuttal with all supporting documentation to show how you have either successfully
overcome the reason for the Show Cause Proceeding or a statement explaining your past
actions/behavior,” submit his resignation in lieu of elimination, or request a hearing before
a Field Board of Inquiry. Plaintiff elected to request a hearing before a Field Board of
Inquiry.

       Following the United States Army Personnel Security Appeals Board’s June 26,
2013 denial of plaintiff’s appeal of USA CCF’s decision to revoke his SCI access eligibility
and security clearance, on July 15, 2013, Colonel Danial Pick, a Commander from the

8 AR 600-8-24, paragraph 4-2(b), provided that elimination action will be initiated for
“[m]isconduct, moral or professional dereliction, or in the interests of national security”
and provides a non-exhaustive list of examples of such conduct. See AR 600-8-24, ¶ 4-
2(b).
                                             11
Defense Language Institute Foreign Language Center, issued a memorandum notifying
plaintiff of an additional, third basis supporting the Army’s elimination proceedings against
plaintiff. The July 15, 2013 memorandum provided that an “additional basis for elimination
has arisen under Army Regulation (AR) 600-8-24, paragraph 4-2 (a)(10) [(2013)],
substandard performance of duty. You are hereby notified to show cause for retention on
active duty under AR 600-8-24, paragraph 4-2(a)(10) substandard performance of duty,
due to the permanent revocation of your security clearance.”9 The July 15, 2013
memorandum also requested that plaintiff show cause for retention and provided plaintiff
with an opportunity to submit a written statement and evidence in rebuttal, resign in lieu
of elimination, or request a hearing before a Field Board of Inquiry. In plaintiff’s response
to the July 15, 2013 memorandum, plaintiff again requested an appearance before a Field
Board of Inquiry.

       A Field Board of Inquiry convened on March 7, 2014, at 9:00 a.m. to address the
three asserted bases for plaintiff’s elimination.10 Plaintiff “was present during all open


9 The regulation at AR 600-8-24, paragraph 4-2(a)(10), provided that, “[w]hen no medical
problems exist, and an officer has two consecutive failures of the APFT [Army physical
fitness test],” elimination action will be initiated for substandard performance of duty.
Colonel Pick’s July 15, 2013 memorandum does not indicate how the revocation of
plaintiff’s SCI security clearance and access eligibility impacted plaintiff’s ability to pass
the APFT. Indeed, a document in plaintiff’s “Army Military Human Resource Record”
indicates that plaintiff passed his most recent APFT on November 22, 2013. The
regulation at AR 600-8-24, paragraph 4-2(b)(10) (2013), however, indicated that initiation
of elimination proceedings for “[m]isconduct, moral or professional dereliction, or in the
interests of national security” is appropriate when there has been “final denial or
revocation of an officer’s Secret security clearance by appropriate authorities acting
pursuant to DODD [Department of Defense Directive] 5200.2-R and AR 380-67 [(2013)].”
During the July 2, 2018 oral argument, counsel of record for defendant stated that the
citation to AR 600-8-24, paragraph 4-2(a)(10), was a “typo.” Counsel of record for
defendant stated:

       They could have done either of two. He [Colonel Pick] could have left the
       10 off and just left it as 4-2(a) because that would be substandard
       performance of duty. And it’s not a stretch to think if you lose your clearance,
       you’ve failed to live up to that expectation. He could have said 4-2(b)(10),
       which is the loss of your secret security clearance. So it’s either of those
       two.

The court, however, notes that both the Field Board of Inquiry, Board of Review, and
Deputy Assistant Secretary found that plaintiff’s loss of his security clearance constituted
substandard performance of duty under AR 600-8-24, paragraph 4-2(a).
10The purpose of a Field Board of Inquiry is “to give the officer a fair and impartial hearing
determining if the officer will be retained in the Army.” AR 600-8-24, ¶ 4-6(a) (2014). The
Field Board of Inquiry “establishes and records the facts of the Respondent’s alleged
                                             12
sessions of the board with his counsel and was afforded full opportunity to cross-examine
adverse witnesses, to present evidence in his own behalf, and to testify in person either
sworn or unsworn.” When the President of the Field Board of Inquiry convened the Field
Board of Inquiry, the President “inquired if any member desires a recess further study or
review [sic] any matters. No members desired to recess.” The President of the Field Board
of Inquiry informed plaintiff “of his rights and privileges, including the right to full access
to the records of the hearings and all documentary evidences (excluding classified
documents)” and “the right to challenge for cause any members of the board.” At the time,
plaintiff “indicate[d] he desires a record of the proceedings” and did not challenge any of
the Members of the Field Board of Inquiry for cause. The President of the Field Board of
Inquiry noted that “the records in this case disclose no grounds for challenging any
member for cause. There are no reasons why any members would not be able to hear
the evidence submitted by the respondent and make a fair and impartial determination in
the case.”

         The Field Board of Inquiry then received evidence from the government and from
the plaintiff. Plaintiff submitted thirteen exhibits to the Field Board of Inquiry, and the
government submitted ten exhibits to the Field Board of Inquiry, which included both the
DIA Agent’s Report and the DIA Polygraph Examiner’s Report. The government also
submitted as an exhibit to the Field Board of Inquiry plaintiff’s official military personnel
file containing plaintiff’s Officer Evaluation Reports, which plaintiff states is “replete with
narratives of his superb actions in the Field Artillery.”

          During the Field Board of Inquiry’s hearing, two government witnesses testified,
including the DIA Agent who had conducted plaintiff’s January 10, 2012 interview
regarding his alleged unreported foreign contacts and Angelica Seivwright, who stated
that “I work for the US Army Garrison here at DLI; Director of Plans, Training, Mobilization
and Security. . . . My office manages background investigations and security clearances
of personnel assigned to DLI.” The plaintiff called nine witnesses who provided testimony,
as further discussed below, including plaintiff, plaintiff’s father, plaintiff’s wife, plaintiff’s
supervisor in the Army as of March 2014, two Army Colonels who knew plaintiff from
when plaintiff attended the Marshall Center in Germany in 2008, an Army Major who knew
plaintiff from when they were in training together at the Marshall Center, an individual
from Senator David Vitter’s office who “just want[ed] to express to the board that the
senator has some concerns on how some of this was handled,” and an Army Major who
stated “I am a close friend of MAJ [Major] Exnicios.” The DIA Agent testified that, during
plaintiff’s January 10, 2012 interview, plaintiff “documented” Yuliya as a Ukrainian citizen,
not as a United States citizen, and stated that “[c]ontinuing contact is two occasion [sic]
and maintaining that contact; it is ongoing, such as emailing or face booking.” The second
government witness stated that plaintiff’s security clearance was “revocated [sic] at all
levels; he currently does not have any level of clearance,” but that plaintiff could reapply
for reconsideration of his security clearance status in one year. Several of the witnesses
called by plaintiff also indicated that plaintiff did not currently possess a valid security
clearance. The second government witness and three of the witnesses called by plaintiff,

misconduct, substandard performance of duty, or conduct incompatible with military
service.” Id.
                                               13
including plaintiff, provided testimony regarding the DOHA administrative judge’s
recommendation that plaintiff’s security clearance should not be revoked.

         Additionally, two witnesses called by plaintiff specifically stated during the Field
Board of Inquiry’s hearing that they thought plaintiff should be retained by the Army, and
eight witnesses called by plaintiff, including plaintiff, gave testimony indicating that plaintiff
was a valuable asset to the Army. Plaintiff and plaintiff’s father, whose title in the
summarized transcript of the proceedings before the Field Board of Inquiry was listed as
“COL JAG Corp, US Army Reserve (Retired),” also testified before the Field Board of
Inquiry that, in their opinion, the two Ukrainian women did not qualify as reportable
contacts. Plaintiff called Colonel Todd Brown, who operated the Foreign Area Officer
training program plaintiff attended in Germany in 2008, as a witness. Colonel Brown
stated that he brought plaintiff “in for questioning” in 2008 when plaintiff “became very
friendly with one of the female students and other students had noticed.” Colonel Brown
stated that plaintiff “admitted that he had had more than a professional relationship with
a female; had kissed her at least once, but had not engage [sic] in any other physical
contact.” Colonel Brown stated that he “counseled him [plaintiff] formally in writing” and
placed the “counseling in his local file. It wasn’t going to be part of his permanent record.”
Colonel Brown also testified that he “wasn’t aware of any other behavior of that kind,” and
that plaintiff had great potential and was an excellent student. In an Officer Evaluation
Report completed by Colonel Brown after he had counseled plaintiff, which was included
in the record before the Field Board of Inquiry, Colonel Brown stated that plaintiff “is in
the top 4 of 10 foreign area officers I senior rate” and marked a box on plaintiff’s Officer
Evaluation Report that indicated “OUTSTANDING PERFORMANCE, MUST PROMOTE.”
(capitalization in original). At 1:30 p.m., the Field Board of Inquiry closed for deliberations
in private.

      At 2:00 p.m., the Field Board of Inquiry reconvened. The Field Board of Inquiry
then announced its findings and recommendation as follows:

                                          FINDINGS

       The board, having carefully considered the evidence before it, finds:

       The allegation of misconduct under AR 600-8-24, paragraph 4-2b [(2014)],
       specifically that substantiated derogatory activity resulted in a General of
       Memorandum of Reprimand dated 2 April 2012, being file [sic] in your
       Official Military Personnel File, is supported by a preponderance of the
       evidence and does warrant elimination.

       The allegation of misconduct under AR 600-8-24, paragraph 4-2b,
       specifically you engaged in conduct unbecoming an officer as related to the
       above referenced event, in the notification of proposed separation, is
       supported by a preponderance of the evidence and does warrant
       elimination.



                                               14
       The allegation of substandard performance of duty under AR 600-8-24,
       paragraph 4-2a [(2014)], specifically, that action has been taken, and your
       final appeal of that action denied, by appropriate authorities to permanently
       revoke your security clearance, in the notification of proposed separation,
       is supported by a preponderance of the evidence and does warrant
       elimination.

                                   RECOMMENDATION

       In view of the above findings, the board recommends that MAJ Adam L.
       Exnicios, be:

       Eliminated from the United States Army with a general (under honorable
       conditions) characterization of service.

(capitalization in original).

         The Defense Language Institute Foreign Language Center informed plaintiff by
memorandum dated March 20, 2014 that the Field Board of Inquiry had recommended
plaintiff’s elimination from military service. On March 30, 2014, plaintiff submitted a letter
of appeal to the General Officer Show Cause Authority (GOSCA),11 Colonel Pick, who
was the Commander of the Defense Language Institute and who had informed plaintiff of
the additional, third basis supporting the Army’s elimination proceedings by memorandum
dated July 15, 2013. In his letter of appeal, plaintiff requested Colonel Pick to “thoroughly
review the results of the Board of Inquiry both in regard to the recommendation to
eliminate me from the Army before being allowed to request reconsideration of my
security clearance in June of 2014, and in regard to the character of discharge
recommended.” Plaintiff also requested Colonel Pick “specifically read the findings of the
Defense Office of Hearings and Appeals” and stated that he had not intended to violate
any reporting requirements. Also on March 30, 2014, plaintiff submitted an appellate brief
to the Board of Review. In his appellate brief, plaintiff requested that the Board of Review
“render a decision of retention in the US Army.” Plaintiff provided a “brief outline of the
factual circumstances” and argued that the GOMOR was factually inaccurate and that the
“minimal standard for the issuance of a GOMOR requires an ‘objective decision by
competent authority’. It is my position that the process was not in any manner objective.”
According to plaintiff’s appellate brief, “[n]either of these two individuals [Okasana and
Yuliya] was [sic] reportable under the applicable AR.” Plaintiff concluded his appellate
brief to the Board of Review by stating “I do not believe the recommendation of the Board
can be supported by the facts in this matter or the evidence presented to the Board.”

      On April 4, 2014, Colonel Pick, however, recommended approval of the Field
Board of Inquiry’s recommendation of elimination. In his April 4, 2014 memorandum,

11 When a Field Board of Inquiry recommends elimination, a GOSCA reviews the Field
Board of Inquiry’s recommendation and provides a recommendation of approval or
disapproval of the Field Board of Inquiry’s recommendation. See AR 600-8-24, Table
4-1 (2014).
                                             15
Colonel Pick also stated “[t]he BOI [Board of Inquiry] recommends the officer’s service
upon discharge be characterized as General (Under Honorable Conditions). I recommend
the officer’s service upon discharge be characterized as Honorable.”

        Subsequently, a three-member Board of Review convened on July 10, 2014, at
11:14 a.m., to review the Field Board of Inquiry’s recommendation of elimination of
plaintiff.12 The Recorder of the Board of Review stated:

      Elimination action in this case was initiated by the Commanding General
      United States Army Human Resources Command based on AR 600-8-24,
      paragraph 4-2b, because of misconduct, moral or professional dereliction.
      Specifically, substantiated derogatory activity resulted in the filing of a
      General Officer Memorandum of Reprimand, dated 2 April 2012, in Major
      Exnicios’ Official Military Personnel File. The reprimand reflects that Major
      Exnicios failed to inform the agent investigating his security clearance of his
      close personal relationships with two separate foreign national women,
      neither of whom was his wife. He also failed to inform his wife of these
      relationships and continued to maintain the connections through social
      media and to communicate his professional travel arrangements. His failure
      to notify the appropriate servicing security office of these contacts raised
      questions about his reliability, trustworthiness, and ability to protect
      classified information. This elimination action was supplemented with
      additional grounds for elimination by the General Officer Show Cause
      Authority (GOSCA), Commander, Defense Language Institute Foreign
      Language Center, based on AR 600-8-24, paragraph 4-2(a)(10) due to
      substandard performance of duty due to the permanent revocation of Major
      Exnicios’ security clearance.

The Record of the Board of Review also stated that plaintiff was authorized to wear:

      Among other decorations . . . the: Bronze Star Medal; Army Commendation
      Medal (4th award); Army Achievement Medal; National Defense Service
      Medal; Kosovo Campaign Medal with Bronze Service Star; Afghan
      Campaign Medal with Campaign Star; Global War on Terrorism Service
      Medal; Humanitarian Service Medal; Army Service Ribbon; Overseas
      Service Ribbon (2nd award); and the NATO [North Atlantic Treaty
      Organization] Medal.

       The Recorder of the Board of Review discussed the Field Board of Inquiry’s
findings and recommendation that plaintiff be discharged from the Army under general
conditions, as well as the GOSCA’s approval of the Field Board of Inquiry’s findings, and
the GOSCA’s recommendation that plaintiff be discharged under honorable conditions.

12 A Board of Review reviews the case of an Army officer recommended for elimination
by a Field Board of Inquiry and makes a recommendation to the Secretary of the Army or
his designee regarding whether the Army should retain the officer. AR 600-8-24, ¶ 4-17(a)
(2014). “Appearance by the respondent (or counsel) is not authorized.” Id.
                                            16
Additionally, each member of the Board of Review indicated that they had previously
reviewed the proceedings of the Field Board of Inquiry, and the Recorder submitted to
the Board of Review “for consideration of this Board the report of the proceedings of the
Board of Inquiry [(Report of Proceedings)].” “[A]ll items offered (whether or not received)
or considered as evidence,” a written copy of the testimony of each witness, and the
findings of the Field Board of Inquiry were included in the Report of Proceedings.
(emphasis in original).

        The Board of Review then closed for deliberation and vote by “secret written
ballot.” When the Board of Review reconvened, the Board of Review stated:

      The Army Board of Review for Eliminations, having reviewed the records of
      this case, in closed session and by secret written ballot, finds: The
      Government has established by a preponderance of the evidence that:

         The allegation of misconduct under AR 600-8-24, paragraph 4-2b,
          specifically that substantiated derogatory activity resulted in a General
          Officer Memorandum of Reprimand, dated 2 April 2012, being filed in
          Major Exnicios’ Official Military Personnel File is supported;

         The allegation of misconduct under AR 600-8-24, paragraph 4-2b,
          specifically that Major Exnicios engaged in conduct unbecoming an
          officer as related to the above referenced event, in the notification of
          proposed separation, is supported; and

         The allegation of substandard performance of duty under AR 600-8-24,
          paragraph 4-2a, specifically, that action has been taken and his final
          appeal of that action denied by appropriate authorities to permanently
          revoke his security clearance, in the notification of proposed separation
          is supported.

The Board of Review recommended plaintiff “be eliminated from the United States Army
with an Honorable characterization of service,” rather than “General (Under Honorable
Conditions),” as recommended by the Field Board of Inquiry.

      On August 4, 2014, a document titled “Memorandum from the Legal Section” was
prepared for the Deputy Assistant Secretary’s Review. The Background section of the
Memorandum from the Legal Section provided:

      MAJ Exnicios has about 16 years of AFS. In April 2012, MAJ Exnicios was
      issued a GOMOR for violating AR 380-67 by failing to report his close
      contacts with two foreign national women to his servicing security office and
      for not being forthcoming regarding those contacts in the course of
      interviews with the agent investigating his fitness to hold a security
      clearance. Although, MAJ Exnicios argues the women were not actually
      foreigners, but rather naturalized citizens of the United States, the facts and
      circumstances surrounding at least one of the relationships revealed that

                                            17
       he, a married man, held hands, kissed and flirted with one of the women
       over dinner and was seen kissing this same woman in public on a separate
       occasion as witnessed by the wife of a fellow officer. HRC initiated
       elimination in February 2013.

The Memorandum from the Legal Section also noted that the Field Board of Inquiry had
recommended a general discharge, the GOSCA had recommended an honorable
discharge, and the Board of Review had recommended an honorable discharge. A Senior
Legal Advisor from the Legal Office then recommended that plaintiff be honorably
discharged.13

       By memorandum dated August 6, 2014, by order of the Secretary of the Army, the
Deputy Assistant Secretary approved the Board of Review’s recommendation to
involuntarily eliminate plaintiff from the Army. The Deputy Assistant Secretary’s August
6, 2014 memorandum provided:

       1. On 7 March 2014, a Board of Inquiry recommended Major Exnicios be
          involuntarily eliminated from the United States Army based on both
          misconduct and moral or professional dereliction, and substandard
          performance of duty, with a General (Under Honorable Conditions)
          characterization of service.

       2. On 10 July 2014, a Department of the Army Board of Review for
          Eliminations recommended Major Exnicios be involuntarily eliminated

13 In its cross-motion for judgment on the administrative record, plaintiff argues that “it is
the normal practice to prepare briefing sheets, usually one or two pages, for the review
of the final decision maker, the Deputy Assistant Secretary. No such briefing paper was
included in the Administrative Record. . . . The lack of this briefing paper offends due
process.” On May 8, 2018, the court issued an Order instructing defendant to submit to
the court “briefing sheets” as described by defendant, if any existed. On May 15, 2018,
defendant submitted to the court the Memorandum from the Legal Section, which
defendant states “contains the information that would be included in what we believe Mr.
Exnicios refers to as a ‘briefing sheet.’” Defendant also states:

       We also understand that the legal office considers such memoranda to be
       protected from public disclosure by either the deliberative process privilege
       or attorney-client privilege, and for this reason, these memoranda as a
       matter of course are not included in either the records of the discharge
       proceedings or Mr. Exnicios’s Army Military Human Resources Records,
       which are the two sets of records that constitute the administrative record
       that we filed with the Court. Government counsel was unaware of these
       practices when it reviewed the administrative record for completeness
       before filing it with the Court. Given the Court’s particular interest in this
       document and the document’s mostly summary content, to the extent that
       any privilege exists over this document, the Government will not assert it for
       the purposes of this case.
                                             18
            from the United States Army based on both misconduct and moral or
            professional dereliction, and substandard performance of duty, with an
            Honorable characterization of service.

         3. I approve the Board of Review’s recommendations to involuntarily
            eliminate Major Exnicios from the United States Army based on both
            misconduct and moral or professional dereliction (Army Regulation 600-
            8-24, paragraph 4-2b), and substandard performance of duty (Army
            Regulation 600-8-24, paragraph 4-2a), with an Honorable
            characterization of service.

         BY ORDER OF THE SECRETARY OF THE ARMY

(capitalization in original). According to a document titled “CERTIFICATE OF RELEASE
OR DISCHARGE FROM ACTIVE DUTY,” on August 28, 2014, plaintiff was discharged
from the Army with an honorable characterization of service. (capitalization in original).

       On October 16, 2016, plaintiff states that he requested that the Army convene a
Special Board pursuant to 10 U.S.C. § 1558 (2012) to review the decision of the Field
Board of Inquiry.14 According to plaintiff, the Army denied plaintiff’s request for a Special
Board because 10 U.S.C. § 1558 does not apply to the decision of a Field Board of
Inquiry.

Procedural History

        Plaintiff filed his complaint in the above-captioned case on October 3, 2017. In his
complaint in this court, plaintiff alleges the Army’s decision to discharge plaintiff from the
Army was arbitrary and capricious because “there was found to be no relationship [sic]
Exnicios and the Ukrainian woman, and because the Ukrainian-American was a U.S.
citizen who did not qualify as a foreign contact.” Plaintiff also asserts, without any further
explanation, that the decision to discharge plaintiff “was subject to unlawful command
influence, which resulted in the decision to discharge Exnicios in lieu of transfer.” Plaintiff
requests that this court restore plaintiff “to active duty, as either a Foreign Area Officer or
as a field artillery officer, and payment of income retroactive to his date of discharge,”

14   A Special Board is:

         [A] board that the Secretary of a military department convenes under any
         authority to consider whether to recommend a person for appointment,
         enlistment, reenlistment, assignment, promotion, retention, separation,
         retirement, or transfer to inactive status in a reserve component instead of
         referring the records of that person for consideration by a previously
         convened selection board which considered or should have considered that
         person.

10 U.S.C. § 1558.


                                              19
which occurred on August 28, 2014. Plaintiff also requests that he be “returned to active
duty in the grade Major (O-4) effective August 28, 2014,” the GOMOR and all references
to plaintiff’s discharge from the Army be removed from his military record, and the court
award plaintiff attorney’s fees. According to plaintiff, this court has jurisdiction over his
complaint pursuant to the Military Pay Act, 37 U.S.C. § 204 (2012).

        On February 2, 2018, defendant filed the administrative record, as well as a motion
to dismiss under Rule 12(b)(6) (2018) of the Rules of the United States Court of Federal
Claims (RCFC), or, in the alternative, a motion for judgment on the administrative record
under RCFC 52.1 (2018). In its motion, defendant states that “we do not challenge that
the Court possesses jurisdiction over his [plaintiff’s] claim.” Defendant, however, argues
that plaintiff has failed to present a justiciable controversy because “it is well settled that
a challenge to the merits of a service secretary’s discretionary decision does not present
a justiciable controversy.” Additionally, defendant argues that, “[a]lthough it does not
appear that Mr. Exnicios is asserting this theory [unlawful command influence] as a claim
for relief, to the extent that the Court construes Mr. Exnicios’s complaint as doing so, that
claim, too, should be dismissed under Rule 12(b)(6)” because the complaint does not
contain allegations that could establish a claim for improper command influence.
Alternatively, defendant asserts that this court should grant its motion for judgment on the
administrative record because the administrative record establishes that the Army’s
decision to eliminate plaintiff was procedurally sound and supported by substantial
evidence.

        On April 4, 2018, plaintiff filed an opposition to defendant’s motion to dismiss and
a motion for judgment on the administrative record and cross-motion for judgment on the
administrative. Plaintiff argues that his claim is justiciable because “[j]udicial review is
always appropriate when a military decision is arbitrary and capricious.” Plaintiff contends
that the actions of the Field Board of Inquiry, Army Board of Review, and Deputy Assistant
Secretary15 were arbitrary and capricious because they did not consider reassigning
plaintiff as a Field Artillery Officer, did not consider the “rehabilitation” of plaintiff, and
prematurely eliminated plaintiff before plaintiff could reapply for his security clearance.
Plaintiff also argues the decisions of the Field Board of Inquiry, Army Board of Review,
and Deputy Assistant Secretary were not supported by substantial evidence. According
to plaintiff, “all evidence” pointed to retention of plaintiff and the DIA Polygraph Examiner’s
Report should not have been considered when determining whether to eliminate plaintiff.
Additionally, plaintiff contends the GOMOR and additional, third basis for elimination
regarding revocation of plaintiff’s security clearance were “facially defective.” Plaintiff
further alleges that the actions of the Field Board of Inquiry, Army Board of Review, and
Deputy Assistant Secretary violated plaintiff’s due process rights, and that the “entire
process” was tainted by unlawful command influence.

15  In plaintiff’s cross-motion for judgment on the administrative record, plaintiff
interchangeably uses “the Secretary” and “the Deputy Assistant Secretary” when referring
to the Deputy Assistant Secretary’s August 6, 2014 decision to approve the Board of
Review’s recommendation to involuntarily eliminate plaintiff from the Army.



                                              20
        On May 22, 2018, defendant filed a reply in support of its motion to dismiss or, in
the alternative, motion for judgment on the administrative record and a response in
opposition to plaintiff’s cross-motion for judgment on the administrative record. In its May
22, 2018 motion, defendant again argues that plaintiff’s complaint has not established a
justiciable controversy, and that the Army’s decision to eliminate plaintiff was supported
by substantial evidence. Defendant also argues that plaintiff’s additional arguments that
were not raised before the Field Board of Inquiry or in plaintiff’s appellate brief to the
GOSCA, which, according to defendant, include plaintiff’s arguments relating to the DIA’s
polygraph examination, retention of plaintiff’s security clearance, unlawful command
influence, and due process, are waived because “the scope of the Court’s review is limited
to the issues Mr. Exnicios presented to the military during his discharge proceedings.”

        On June 12, 2018, plaintiff submitted a reply in support of the cross-motion for
judgment on the administrative record, in which plaintiff reiterates that the Army’s actions
were arbitrary and capricious, tainted by unlawful command influence, and deprived
plaintiff of due process. Plaintiff also reasserts that both the GOMOR and plaintiff’s notice
of an additional, third basis of elimination were “facially defective” and further argues that
“the arguments in the cross-motion were not waived” because “the government has
invoked and misapplied the doctrine of waiver.” Subsequently, on July 2, 2018, the court
heard oral argument in the above-captioned case.

                                       DISCUSSION

        In examining what must be pled in order to state a claim, a plaintiff need only state
in the complaint “a short and plain statement of the claim showing that the pleader is
entitled to relief.” RCFC 8(a)(2) (2018); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007). The United States Supreme Court has stated:

       While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
       need detailed factual allegations, [Conley v. Gibson, 355 U.S. 41, 47
       (1957)]; Sanjuan v. American Bd. of Psychiatry and Neurology, Inc., 40 F.3d
       247, 251 (7th Cir. 1994), a plaintiff’s obligation to provide the “grounds” of
       his “entitle[ment] to relief” requires more than labels and conclusions, and a
       formulaic recitation of the elements of a cause of action will not do, see
       Papasan v. Allain, 478 U.S. 265, 286 (1986) (on a motion to dismiss, courts
       “are not bound to accept as true a legal conclusion couched as a factual
       allegation”). Factual allegations must be enough to raise a right to relief
       above the speculative level, see 5 C. Wright & A. Miller, Federal Practice
       and Procedure § 1216, pp. 235-36 (3d ed. 2004) (hereinafter Wright &
       Miller) (“[T]he pleading must contain something more . . . than . . . a
       statement of facts that merely creates a suspicion [of] a legally cognizable
       right of action”), on the assumption that all the allegations in the complaint
       are true (even if doubtful in fact), see, e.g., Swierkiewicz v. Sorema N.A.,
       534 U.S. 506, 508, n.1 (2002); Neitzke v. Williams, 490 U.S. 319, 327
       (1989) (“Rule 12(b)(6) does not countenance . . . dismissals based on a
       judge’s disbelief of a complaint’s factual allegations”); Scheuer v. Rhodes,

                                             21
       416 U.S. 232, 236 (1974) (a well-pleaded complaint may proceed even if it
       appears “that a recovery is very remote and unlikely”) . . . . [W]e do not
       require heightened fact pleading of specifics, but only enough facts to state
       a claim to relief that is plausible on its face.

Bell Atl. Corp. v. Twombly, 550 U.S. at 555-56, 570 (footnote and other citations omitted;
omissions in original); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.
Corp. v. Twombly, 550 U.S. at 555-57, 570); Frankel v. United States, 842 F.3d 1246,
1249 (Fed. Cir. 2016); A&D Auto Sales, Inc. v. United States, 748 F.3d 1142, 1157 (Fed.
Cir. 2014); Bell/Heery v. United States, 739 F.3d 1324, 1330 (Fed. Cir.), reh’g and reh’g
en banc denied (Fed. Cir. 2014); Kam-Almaz v. United States, 682 F.3d 1364, 1367 (Fed.
Cir. 2012) (“The facts as alleged ‘must be enough to raise a right to relief above the
speculative level, on the assumption that all the allegations in the complaint are true (even
if doubtful in fact).’” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 557)); Totes-Isotoner
Corp. v. United States, 594 F.3d 1346, 1354-55 (Fed. Cir.), cert. denied, 562 U.S. 830
(2010); Bank of Guam v. United States, 578 F.3d 1318, 1326 (Fed. Cir.) (“In order to avoid
dismissal for failure to state a claim, the complaint must allege facts ‘plausibly suggesting
(not merely consistent with)’ a showing of entitlement to relief.” (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. at 557)), reh’g and reh’g en banc denied (Fed. Cir. 2009), cert. denied,
561 U.S. 1006 (2010); Cambridge v. United States, 558 F.3d 1331, 1335 (Fed. Cir. 2009)
(“[A] plaintiff must plead factual allegations that support a facially ‘plausible’ claim to relief
in order to avoid dismissal for failure to state a claim.” (quoting Bell Atl. Corp. v. Twombly,
550 U.S. at 570)); Cary v. United States, 552 F.3d 1373, 1376 (Fed. Cir.) (“The factual
allegations must be enough to raise a right to relief above the speculative level. This does
not require the plaintiff to set out in detail the facts upon which the claim is based, but
enough facts to state a claim to relief that is plausible on its face.” (citing Bell Atl. Corp. v.
Twombly, 550 U.S. at 555, 570)), reh’g denied (Fed. Cir.), cert. denied, 557 U.S. 937
(2009); Christen v. United States, 133 Fed. Cl. 226, 229 (2017); Christian v. United States,
131 Fed. Cl. 134, 144 (2017); Vargas v. United States, 114 Fed. Cl. 226, 232 (2014);
Fredericksburg Non-Profit Housing Corp. v. United States, 113 Fed. Cl. 244, 253 (2013),
aff’d, F. App’x 1004 (Fed. Cir. 2014); Peninsula Grp. Capital Corp. v. United States, 93
Fed. Cl. 720, 726-27 (2010), appeal dismissed, 454 F. App’x 900 (Fed. Cir. 2011); Legal
Aid Soc’y of New York v. United States, 92 Fed. Cl. 285, 292, 298 n.14 (2010).

         When deciding a case based on a failure to state a claim, the court “must accept
as true the factual allegations in the complaint.” Engage Learning, Inc. v. Salazar, 660
F.3d 1346, 1355 (Fed. Cir. 2011); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007)
(“In addition, when ruling on a defendant’s motion to dismiss, a judge must accept as true
all of the factual allegations contained in the complaint.” (citing Bell Atl. Corp. v. Twombly,
550 U.S. at 555-56 (citing Swierkiewicz v. Sorema N. A., 534 U.S. 506, 508 n.1 (2002))));
Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (“Moreover, it is well established that, in
passing on a motion to dismiss, whether on the ground of lack of jurisdiction over the
subject matter or for failure to state a cause of action, the allegations of the complaint
should be construed favorably to the pleader.”), abrogated on other grounds by Harlow v.
Fitzgerald, 457 U.S. 800 (1982), recognized by Davis v. Scherer, 468 U.S. 183, 190
(1984); Harris v. United States, 868 F.3d 1376, 1379 (Fed. Cir. 2017) (citing Call Henry,
Inc. v. United States, 855 F.3d 1348, 1354 (Fed. Cir. 2017)); United Pac. Ins. Co. v. United

                                               22
States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); Samish Indian Nation v. United States,
419 F.3d 1355, 1364 (Fed. Cir. 2005); Boise Cascade Corp. v. United States, 296 F.3d
1339, 1343 (Fed. Cir.), reh’g and reh’g en banc denied (Fed. Cir. 2002), cert. denied, 538
U.S. 906 (2003).

Justiciability

        In plaintiff’s complaint, plaintiff alleges that the “decision to discharge Exnicios from
the Army was arbitrary and capricious.” Defendant argues that plaintiff’s complaint must
be dismissed for failure to state a claim because plaintiff’s complaint fails to present a
justiciable claim. Defendant contends that plaintiff’s complaint “takes issue only with the
merits of the ‘discretionary decision’ by the Secretary to approve the recommendation by
the Board of Review that Mr. Exnicios should be eliminated from the Army.” According to
defendant, “‘the merits of a decision committed wholly to the discretion of the military are
not subject to judicial review,’ although allegations that an applicable procedure was not
followed ‘may present a justiciable controversy.’” (quoting Adkins v. United States, 68
F.3d 1317, 1323 (Fed. Cir. 1995) (emphasis in original)).

        Plaintiff, however, asserts that his claims are justiciable because “[j]udicial review
is always appropriate when a military decision is arbitrary and capricious.” Plaintiff,
without citation to any tests or standards applicable to plaintiff’s elimination proceedings
before the Field Board of Inquiry, Board of Review, or Deputy Assistant Secretary, argues,
“[i]n the instant case, there are identifiable and measurable tests and standards
promulgated by the Secretary, which are subject to judicial review.” 16 Plaintiff argues that
“[d]efendant’s justiciability argument can prevail, if at all, only if they can show that the
matter at hand is recognized as a political question,” which, according to plaintiff,
“defendant cannot show.” In its reply, defendant argues that “the Court should disregard
the section of his [plaintiff’s] brief related to justiciability” because plaintiff cites to case
law which does not support plaintiff’s position.

        “In the military arena, because of the admonition against court interference with
military matters, see Orloff v. Willoughby, 345 U.S. 83, 94, 73 S. Ct. 534, 97 L. Ed. 842
(1953), justiciability is an especially appropriate inquiry.” Roth v. United States, 378 F.3d
1371, 1385 (Fed. Cir. 2004) (citing Adkins v. United States, 68 F.3d at 1322 (quoting
Murphy v. United States, 993 F.2d 871, 872 (Fed. Cir. 1993))); see also Houghtling v.
United States, 114 Fed. Cl. 149, 157 (2013); Strickland v. United States, 69 Fed. Cl. 684,
698 (“The United States Court of Appeals for the Federal Circuit repeatedly has
emphasized the duty of the court, in cases concerning military personnel and benefits, to
be mindful of the import of the doctrine of justiciability, i.e., whether the dispute is one
within the competency of the court.”), subsequent determination, 73 Fed. Cl. 631 (2006).

16 Plaintiff states that “[t]he gravamen of this case, however, is not whether or not the
military improperly revoked his access to TS (SCI) for that question clearly is non-
justiciable.” (citing Dep’t of Navy v. Egan, 484 U.S. 518 (1988)). During the July 2, 2018
oral argument, counsel of record for plaintiff stated that the revocation of a security
clearance is “non-reviewable” and “that’s why we are not here to say revocation of the top
secret/SCI was wrong, because that is non-justiciable.”
                                               23
Justiciability depends on whether “‘the duty asserted can be judicially identified and its
breach judicially determined, and . . . protection for the right can be judicially molded.’”
Adkins v. United States, 68 F.3d at 1322 (quoting Baker v. Carr, 369 U.S. 186, 198
(1962)); see also Murphy v. United States, 993 F.2d at 872; Lippmann v. United States,
127 Fed. Cl. 238, 243 (2016); Volk v. United States, 111 Fed. Cl. 313, 324-25 (2013).
Accordingly, a “controversy is ‘justiciable’ only if it is ‘one which the courts can finally and
effectively decide, under tests and standards which they can soundly administer within
their special field of competence.’” Voge v. United States, 844 F.2d 776, 780 (Fed. Cir.
1988) (quoting Greene v. McElroy, 254 F.2d 944, 953 (D.C. Cir. 1958), rev’d on other
grounds, 360 U.S. 474 (1959)); see also Lippman v. United States, 127 Fed. Cl. at 243
(quoting Voge v. United States, 844 F.2d at 780); Miglionico v. United States, 108 Fed.
Cl. 512, 520-21 (2012) (citations omitted).

        “The general rule is that the determination of who is fit for military service is
committed to the Executive branch.” Lee v. United States, 32 Fed. Cl. 530, 540 (1995)
(citing Maier v. Orr, 754 F.2d 973, 982 (Fed. Cir. 1985)); see also Orloff v. Willoughby,
345 U.S. at 93 (“[J]udges are not given the task of running the Army.”); Heisig v. United
States, 719 F.2d 1153, 1156 (Fed. Cir. 1983) (“It is equally settled that responsibility for
determining who is fit or unfit to serve in the armed services is not a judicial province; and
that courts cannot substitute their judgment for that of the military departments when
reasonable minds could reach differing conclusions on the same evidence.” (footnotes
omitted)); Taylor v. United States, 33 Fed. Cl. 54, 58 (1995). The United States Court of
Appeals for the Federal Circuit has recognized “there are ‘thousands of [ ] routine
personnel decisions regularly made by the services which are variously held
nonjusticiable or beyond the competence or the jurisdiction of courts to wrestle with.’”
Murphy v. United States, 993 F.2d at 873 (alteration in original) (quoting Voge v. United
States, 844 F.2d at 780); see also Antonellis v. United States, 106 Fed. Cl. 112, 115
(2012) (citation omitted), aff’d, 723 F.3d 1328 (Fed. Cir. 2013). The United States Court
of Appeals for the Federal Circuit also has “consistently recognized that, although the
merits of a decision committed wholly to the discretion of the military are not subject to
judicial review, a challenge to the particular procedure followed in rendering a military
decision may present a justiciable controversy.” Adkins v. United States, 68 F.3d at 1323
(emphasis in original) (citing Murphy v. United States, 993 F.2d at 873; and Dodson v.
Dep’t of Army, 988 F.2d 1199, 1207 n.7, reh’g denied (Fed. Cir. 1993)); see also Miller v.
United States, 120 Fed. Cl. 772, 781 (2015) (quoting Adkins v. United States, 68 F.3d at
1323). Judicial review, therefore, is appropriate when “the Secretary’s discretion is limited,
and Congress has established ‘tests and standards’ against which the court can measure
his conduct.” Murphy v. United States, 993 F.2d at 873 (citing Sargisson v. United States,
913 F.2d 918, 922 (Fed. Cir. 1990); and Voge v. United States, 844 F.2d at 780); see
also Adkins v. United States, 68 F.3d at 1323 (citing Murphy v. United States, 993 F.2d
at 873); Houghtling v. United States, 114 Fed. Cl. at 157 (citing Murphy v. United States,
993 F.2d at 873); Antonellis v. United States, 106 Fed. Cl. at 115 (quoting Murphy v.
United States, 993 F.2d at 873); Taylor v. United States, 33 Fed. Cl. at 58 (citing Murphy
v. United States, 993 F.2d at 873). “Even when that discretion is unlimited, however, the
military is ‘bound to follow its own procedural regulations if it chooses to implement
some.’” Houghtling v. United States, 114 Fed. Cl. at 157 (quoting Murphy v. United States,
993 F.2d at 873); see also Fisher v. United States, 402 F.3d 1167, 1177 (Fed. Cir. 2005)

                                              24
(“A court may decide whether the military has complied with procedures set forth in its
own regulations because those procedures by their nature limit the military’s discretion.”
(citation omitted)).

       Plaintiff in the case before this court specifically challenges the recommendation
of the Field Board of Inquiry, the recommendation of the Board of Review, and the
decision of Deputy Assistant Secretary to eliminate plaintiff from the service as arbitrary
and capricious and asserts that the decisions of the Field Board of Inquiry, Board of
Review, and the Deputy Assistant Secretary were not supported by substantial evidence.
Pursuant to 10 U.S.C. § 1181(a) (2012):

       Subject to such limitations as the Secretary of Defense may prescribe, the
       Secretary of the military department concerned shall prescribe, by
       regulation, procedures for the review at any time of the record of any
       commissioned officer (other than a commissioned warrant officer or a
       retired officer) of the Regular Army, Regular Navy, Regular Air Force, or
       Regular Marine Corps to determine whether such officer shall be required,
       because his performance of duty has fallen below standards prescribed by
       the Secretary of Defense, to show cause for his retention on active duty.

Section 1181(b) of Title Ten of the United States Code provides that the “Secretary of the
military department concerned” may also prescribe such procedures “because of
misconduct, because of moral or professional dereliction, or because his retention is not
clearly consistent with the interests of national security, to show cause for his retention
on active duty.” The Secretary of the military department concerned shall convene Boards
of Inquiry “at such times and places as the Secretary may prescribe to receive evidence
and make findings and recommendations as to whether an officer who is required under
section 1181 of this title to show cause for retention on active duty should be retained on
active duty.” 10 U.S.C. § 1182 (2012). “A board of inquiry shall give a fair and impartial
hearing to each officer required under section 1181 of this title to show cause for retention
on active duty,” and, “[i]f a board of inquiry determines that the officer has failed to
establish that he should be retained on active duty, it shall recommend to the Secretary
concerned that the officer not be retained on active duty.” Id. § 1182(b)-(c). “The Secretary
of the military department concerned may remove an officer from active duty if the
removal of such officer from active duty is recommended by a board of inquiry convened
under section 1182 of this title.” Id. § 1184 (2012). If, however, “a board of inquiry
determines that the officer has established that he should be retained on active duty, the
officer’s case is closed.” Id. § 1182(d).

       Department of Defense Instruction 1332.30 (2014) and AR 600-8-24 (2014) both
provide guidance regarding the procedures afforded to an Army officer facing involuntary
elimination. Department of Defense Instruction 1332.30, the subject of which is
“Separation of Regular and Reserve Commissioned Officers,” applies to all military
departments and “[e]stablishes DoD policy, assigns responsibilities, and provides
procedures governing separation of regular and reserve commissioned officers.” Dep’t of



                                             25
Def. Instruction 1332.30 ¶¶ 1(b), 2(a) (2014).17 Similarly, AR 600-8-24, titled: “Officer
Transfers and Discharges,” “provides principles of support, standards of service, policies,
tasks, rules, and steps governing all work required to support officer transfers and
discharges.” AR 600-8-24, ¶ 1-1. Chapter 4 of AR 600-8-24 governs elimination of officers
in the Army. See AR 600-8-24, ¶ 4-1. The regulation at AR 600-8-24, paragraph 4-1,
provides:

       An officer is permitted to serve in the Army because of the special trust and
       confidence the President and the nation have placed in the officer’s
       patriotism, valor, fidelity, and competence. An officer is expected to display
       responsibility commensurate to this special trust and confidence and to act
       with the highest integrity at all times. However, an officer who will not or can
       not maintain those standards will be separated.

Id. ¶ 4-1(a).

       The regulation at AR 600-8-24, paragraph 4-2, titled: “Reasons for elimination,”
states, “[w]hile not all inclusive, when one of the following or similar conditions exist,
elimination action may be or will be initiated as indicated below for– a. Substandard
performance of duty. . . . b. Misconduct, moral or professional dereliction, or in the
interests of national security.” See also Dep’t of Def. Instruction 1332.30, Encl. 2 (listing
substandard performance of duty and acts of misconduct or moral or professional
dereliction as reasons for separation). AR 600-8-24, paragraph 4-2(a) and paragraph 4-
2(b), each provide non-exhaustive lists of examples of what constitutes substandard
performance of duty and misconduct and moral or professional dereliction. Pursuant to
AR 600-8-24, Table 4-1, “[o]nly applicable reasons as outlined in paragraph 4–2 [of AR
600-8-24] that can be supported by specific factual allegations and evidence may be the
basis for elimination.”

        When an officer appears before a Field Board of Inquiry, the Field Board of Inquiry
“is to give the officer a fair and impartial hearing determining if the officer will be retained
in the Army” and establish “the facts of the Respondent’s alleged misconduct,
substandard performance of duty, or conduct incompatible with military service.” AR 600-
8-24, ¶ 4-6(a). Pursuant to AR 600-8-24, paragraph 4-6:

       Based upon the findings of fact established by its investigation and recorded
       in its report, the board then makes a recommendation for the officer’s
       disposition, consistent with this regulation. The Government is responsible
       to establish, by preponderance of the evidence, that the officer has failed to
       maintain the standards desired for their grade and branch or that the

17The court cites to and analyzes the 2014 version of Department of Defense Instruction
1332.30 because the Field Board of Inquiry was convened in 2014 and plaintiff was
discharged in 2014. Department of Defense Instruction 1332.30 was updated on March
31, 2017. See Dep’t of Def. Instruction 1332.30 (2017). The relevant portions of
Department of Defense Instruction 1332.30 as applicable to plaintiff’s elimination
proceeding in 2014, however, were unaffected by the March 31, 2017 update.
                                              26
       officer’s Secret-level security clearance has been permanently denied or
       revoked by appropriate authorities acting pursuant to DODD 5200.2-R and
       AR 380-67. In the absence of such a showing by the Government, the board
       will retain the officer.

Id. The Field Board of Inquiry must make “a separate finding (including a brief statement)
on each factual allegation and reason for involuntary separation. The [Field] Board [of
Inquiry] will render findings of fact, supported by a preponderance of the evidence, that
describe specific relevant conduct by the Respondent in sufficient detail to support the
Board’s recommendation.” Id. ¶ 4-15(b)(2); see also Dep’t of Def. Instruction 1332.30,
Encl. 3 ¶ 3(c) (“The Board of Inquiry makes findings on each reason for separation and
recommends whether a respondent should be retained in the military service. . . . The
Board of Inquiry’s findings must be supported by a preponderance of the evidence.”
(emphasis added)). If the Field Board of Inquiry recommends retention of an officer, the
officer’s elimination proceedings will be closed. AR 600-8-24, Table 4-1; see also Dep’t
of Def. Instruction, Encl. 3 ¶ 4(1).

        If the Field Board of Inquiry recommends that an officer be eliminated from the
Army, the officer’s case will be referred to a Board of Review. AR 600-8-24, ¶ 4-17(a).
“The Board of Review, after thorough review of the records of the case, will make
recommendations to the Secretary of the Army or his designee as to whether the officer
should be retained in the Army.” Id. If the Board of Review recommends retention of an
officer, the officer’s case will be closed. Id. ¶ 4-17(c)(1). If, however, the Board of Review
recommends elimination of the officer, the Board of Review’s “recommendation will be
transmitted to the Secretary of the Army or his designee, who makes the final decision.”
Id. ¶ 4-17(c)(2).

        In the above-captioned case, the United States Army Human Resources
Command stated that it was initiating elimination proceedings for two reasons against
plaintiff “under the provisions of Army Regulation (AR) 600-8-24, paragraph 4-2(b),
because of misconduct, moral or professional dereliction.” Plaintiff’s elimination
proceedings later were supplemented with an additional basis for elimination “under Army
Regulation (AR) 600-8-24, paragraph 4-2 (a)(10), substandard performance of duty.”
Department of Defense Instruction 1332.30 and AR 600-8-24 both required that the Field
Board of Inquiry make findings on each basis for separation, and that the Field Board of
Inquiry’s findings be supported by a preponderance of the evidence. See AR 600-8-24,
¶¶ 4-6(a), 4-15(b)(2); Dep’t of Def. Instruction 1332.30, Encl. 3 ¶ 3(c). Specifically, under
AR 600-8-24, paragraph 4-6, the government was responsible for establishing, by a
preponderance of the evidence, “that the officer has failed to maintain the standards
desired for their grade and branch or that the officer’s Secret-level security clearance has
been permanently denied or revoked by appropriate authorities acting pursuant to DODD
5200.2-R and AR 380-67.” AR 600-8-24, ¶ 4-6(a). If the government could not meet its
burden under AR 600-8-24, then AR 600-8-24 required that “the board will retain the
officer.” Id. Army Regulation 600-8-24, therefore, limited the discretion of the Field Board
of Inquiry and required the Field Board of Inquiry to retain plaintiff if the Army did not
support its bases for elimination by a preponderance of the evidence. Because AR 600-
8-24 provides procedures and standards pursuant to which the Field Board of Inquiry

                                             27
must operate when reviewing the recommendation to eliminate plaintiff, plaintiff’s claim
that his elimination proceeding was conducted in an arbitrary and capricious manner and
was not supported by substantial evidence is justiciable and reviewable by this court. See
Murphy v. United States, 993 F.2d at 873 (“A court may appropriately decide whether the
military followed procedures because by their nature the procedures limit the military’s
discretion. The court is not called upon to exercise any discretion reserved for the military,
it merely determines whether the procedures were followed by applying the facts to the
statutory or regulatory standard.”); see also Fisher v. United States, 402 F.3d at 1177 (“A
court may decide whether the military has complied with procedures set forth in its own
regulations because those procedures by their nature limit the military’s discretion.”
(citation omitted)).

Waiver

        In addition to challenging the manner and merits of the Army’s decision to
discharge plaintiff, and arguing that the Army should have retained plaintiff, in plaintiff’s
April 4, 2018 cross-motion for judgment on the administrative record, plaintiff argues: (1)
that the Field Board of Inquiry improperly considered the Polygraph Examiner’s Report
regarding plaintiff’s January 12, 2012 polygraph examination; (2) that the additional, third
basis regarding the revocation of plaintiff’s security clearance was “facially defective” and
that “[t]he record does not show that Exnicios lost his Secret clearance;” (3) that the
elimination proceedings were tainted by unlawful command influence because Major
Frick’s email messages to plaintiff indicate that LTC Cozzens “pressure[d]” Major Frick to
alter his response to the GOMOR and because Colonel Pick, the GOSCA, signed the
additional, third basis for elimination and appointed the Members of the Field Board of
Inquiry, which plaintiff asserts indicated Colonel Pick’s “desire to see Exnicios separated”
to the Members of the Field Board of Inquiry; (4) that the Army did not provide plaintiff
with due process because plaintiff did not receive adequate notice of the bases for
elimination and plaintiff was not permitted to cross-examine the Polygraph Examiner or
the individual that provided the anonymous tip to DIA regarding plaintiff’s alleged
unreported foreign contacts; and (5) that the GOMOR was inaccurate and “should not
have been presented to the BOI.”

      Defendant argues that plaintiff has waived several of these claims by not
presenting his claims to the Board of Inquiry or raising his claims in “his appellate brief to
his commanding officer.”18 Defendant asserts that, in his motion for judgment on the
administrative record, plaintiff

       raises the following issues: (1) objections related to the polygraph
       examination the Defense Intelligence Agency (DIA) administered on

18 When discussing what defendant identifies as plaintiff’s “appellate brief to his
commanding officer,” defendant cites to a page range in the administrative record that
includes plaintiff’s March 30, 2014 letter of appeal, which is addressed to “Colonel D.
Pick,” and plaintiff’s March 30, 2014 appellate brief to the Board of Review, which is
addressed to the “Board of Review.”


                                             28
         January 12, 2012;[19] (2) he retained his secret security clearance, and he
         therefore could have been retained; (3) a claim of unlawful command
         influence;[20] (4) his due process rights were violated; and (5) he would have
         been retained if the Army had weighed the evidence properly.

According to defendant, with the exception of the last issue regarding the weight of the
evidence, plaintiff did not raise any of the issues now identified in his motion for judgment
on the administrative record in his “discharge proceedings,” and, therefore, plaintiff
waived judicial review of those four issues “because the Court’s review is limited to the
issues Mr. Exnicios presented to the military during his discharge proceedings.”
Defendant argues that “a plaintiff waives judicial review of a known objection that he failed
to raise during administrative proceedings,” and that “the waiver doctrine applies to bar
judicial review of objections that a plaintiff failed to make in proceedings before a BOI.”
Defendant, in an attempt to support its position that a plaintiff waives judicial review of an
objection that is not raised in a proceeding before a Board of Inquiry, cites Snakenberg v.
United States, 15 Cl. Ct. 809, 813 (1988), and Waller v. United States, 198 Ct. Cl. 908,
461 F.2d 1273, 1277 (1972), as examples of cases in which an argument has not been
raised before a Board of Inquiry and has been deemed waived.

       Plaintiff argues that, “[w]hile there are some instances when waiver applies in the
administrative arena, they do not apply here” because “Exnicios did not seek the
permissive remedy of a correction board. Had he done so, the government’s argument
concerning waiver might make more sense. Since he chose not to do so, however, the
[waiver] doctrine does not apply.” According to plaintiff:

         The government then tries to bootstrap their waiver theory by referring to
         Snakenberg v. United States, 15 Cl. Ct. 809, 813 (1988) for the proposition
         that issues not presented to a board of inquiry are waived. Again the
         defendant is wrong. As a threshold matter, this was another military
         correction board case. Id. at 812. Additionally, Snakenberg, held that the

19   Defendant asserts that plaintiff’s argument regarding the polygraph examination

         contains three arguments: the polygraph examination report (part of
         Government exhibit 3 admitted into evidence by the BOI) should not have
         been considered during the discharge proceedings, the Army failed to
         provide the raw polygraph data to Mr. Exnicios, and the Army should have
         made available for cross-examination during the BOI proceedings the
         persons involved in administering the polygraph examination and
         interpreting its results.

20 Defendant argues that plaintiff’s complaint fails to state a claim for unlawful command
influence. In his complaint, plaintiff baldly states that “[t]he decision to discharge Exnicios
was subject to unlawful command influence, which resulted in the decision to discharge
Exnicios in lieu of transfer.” Plaintiff, however, tries to provide some additional details
supporting his unlawful command influence claim in his cross-motion for judgment on the
administrative record.
                                              29
       introduction of certain evidence was waived because there was no
       objection. Id. at 813. Snakenberg did not address whether issues not
       presented to a correction board waived review by a later court. There is no
       authority allowing this Court to extend the more limited Snakenberg holding.
       The same holds true for the other case cited by the government, which dealt
       with the admission of evidence, not issues, claims or causes of action.
       Waller v. United States, 461 F.2d 1273, 1277 (Ct. Cl. 1972).

(footnote omitted).

       “It is well established that military correction boards provide a ‘permissive
administrative remedy’ for wrongful discharge and that ‘an application to a correction
board is therefore not a mandatory prerequisite to filing a Tucker Act suit challenging the
discharge.’” Klingenschmitt v. United States, 119 Fed. Cl. 163, 182 (2014) (quoting
Martinez v. United States, 333 F.3d 1295, 1304 (Fed. Cir. 2003) (citation omitted)), aff’d,
623 F. App’x 1013 (Fed. Cir. 2015); see also Doyle v. United States, 220 Ct. Cl. 285, 311,
599 F.2d 984, 1000 (“[W]e have never held that a petition to the Correction Board is a
mandatory administrative remedy . . . .” (citation omitted)), amended sub nom. In re Doyle,
220 Ct. Cl. 326, 609 F.2d 990 (1979), cert. denied 446 U.S. 982 (1980)). In situations in
which a plaintiff seeks relief from a military corrections board “and later brings suit in court,
any argument not previously raised before the corrections board is waived.” Parks v.
United States, 127 Fed. Cl. 677, 680 (2016) (citing Metz v. United States, 466 F.3d 991,
998 (Fed. Cir. 2006); and Doyle v. United States, 220 Ct. Cl. 285, 599 F.2d 984); see also
Walls v. United States, 582 F.3d 1358, 1367 (Fed. Cir. 2009) (concluding that judicial
review of decisions of military correction boards is review of the administrative record
conducted under the Administrative Procedure Act); Metz v. United States, 466 F.3d at
999 (determining that plaintiff waived his argument of ineffective counsel in front of the
United States Court of Federal Claims because he failed to raise the issue in the first
instance with the Air Force Board for the Correction of Military Records); Murakami v.
United States, 398 F.3d 1342, 1354 (Fed. Cir. 2005) (holding that the United States Court
of Federal Claims correctly concluded that plaintiff waived his argument concerning his
father’s constructive travel restriction by not first raising the argument with the
administrative agency); Spellissy v. United States, 103 Fed. Cl. 274, 283 (2012) (“When
a service member chooses first to petition a military correction board, the Court of Federal
Claims’ review is limited to the administrative record.” (citations omitted)); Shaw v. United
States, 100 Fed. Cl. 259, 260 (2011) (“Matters not presented to the ABCMR [Army Board
for Correction of Military Records] are considered to be waived.” (citing Metz v. United
States, 466 F.3d at 998)); Prochazka v. United States, 90 Fed. Cl. 481, 497 (2009) (“As
a general rule, failure to present an issue before a correction board waives a later raised
claim.” (citing Doyle v. United States, 220 Ct. Cl. 285, 599 F.2d 984)); Neutze v. United
States, 88 Fed. Cl. 763, 774-75 (2009) (“In evaluating a Board decision, the court may
not consider new arguments not raised before the Board.” (citing Sanders v. United
States, 219 Ct. CI. 285, 594 F.2d 804, 811 (1979))); Barnick v. United States, 80 Fed. Cl.
545, 560 (2008) (“The court will not consider materials that were not presented to a review
board.” (internal citations omitted)), aff’d, 591 F.3d 1372, 1374 (Fed. Cir. 2010). The
waiver doctrine has been applied to officers who fail to raise argument before a military
corrections board because “‘[s]imple fairness to those who are engaged in the tasks of

                                               30
administration, and to litigants, requires as a general rule that courts should not topple
over administrative decisions unless the administrative body not only has erred but has
erred against objection made at the time appropriate under its practice.’” See Metz v.
United States, 466 F.3d at 999 (quoting United States v. L.A. Tucker Truck Lines, Inc.,
344 U.S. 33, 37 (1952)); see also Klingenschmitt v. United States, 119 Fed. Cl. at 183
(stating that the policies promoted by “Metz and similar cases” is “allowing an agency to
correct its own errors and respecting the administrative process”); Pearl v. United States,
111 Fed. Cl. 301, 310 (2013) (“Although issues not raised before the administrative body
whose decision is being challenged are ordinarily deemed waived, the rationale for that
rule is that the agency whose actions are being challenged should have a chance to
correct any errors during its administrative adjudicatory process.” (citations omitted)). This
rule “ensures that agencies will have the opportunity to develop their positions and correct
their errors before an appeal.” Village of Barrington, III, v. Surface Transp. Bd., 636 F.3d
650, 655 (D.C. Cir. 2011) (citing United States v. L.A. Tucker Truck Lines, Inc., 344 U.S.
at 37).

       Plaintiff, however, correctly notes that he did not challenge the Army’s decision to
eliminate plaintiff from the Army at a military corrections board.21 There is limited case
law analyzing the applicability of the waiver doctrine in the context of a Field Board of
Inquiry or similar tribunal. In Snakenberg v. United States, a Major in the United States
Marine Corps (Marine Corps) was arrested for secretly videotaping women who were
changing into bathing suits without their knowledge or consent. Snakenberg v. United
States, 15 Cl. Ct. at 811. The Marine Corps convened a Board of Inquiry to investigate
the Major’s conduct, and the Board of Inquiry concluded that the Major was “guilty” of
conduct unbecoming an officer and sexual perversion and recommended the Major be
discharged from the Marine Corps. See id. Subsequently, a Board of Review “adopted”
the Board of Inquiry’s findings and recommendation, and the Major was involuntarily
discharged. See id. at 812. The Major challenged the Board of Inquiry’s decision before
the Board for Correction of Naval Records, and the Board for Correction of Naval Records
affirmed the Board of Inquiry’s decision. See id. The Major then filed a complaint in the
United States Claims Court, arguing that the Board of Inquiry improperly relied on
evidence when reaching its conclusion that that the Major was “guilty” of conduct
unbecoming an officer and sexual perversion. See id. at 812-13. The United States
Claims Court determined that:

       [P]laintiff’s argument that he was not aware that the BOI would rely on
       additional evidence is of no moment. Plaintiff waived future objection to the
       utilization of such evidence by failing to make a timely objection at the
       discharge hearing. See Merson v. United States, 185 Ct. Cl. 48, 58, 401
       F.2d 184, 189 (1968) (ruling that the government waived any possible
       objection to evidence by failing to object at its introduction); Moylan v.
       Department of Transportation, FAA, 735 F.2d 524, 525 (Fed. Cir. 1984).
       Plaintiff did not make a timely objection to the BOI’s consideration of this
       evidence, although he had the opportunity to do so at the hearing.

21 During the July 2, 2018 oral argument, counsel of record for plaintiff stated that, “[m]y
client, on my advice, opted not to” go to a corrections board.
                                             31
Id. at 813 (footnote omitted).

        Similarly, in Frecht v. United States, an Army officer appeared before a Board of
Inquiry regarding possible elimination based on “misconduct, moral or professional
dereliction.” See Frecht v. United States, 25 Cl. Ct. 121, 124 (1992). The Board of Inquiry
recommended that the officer be discharged from the Army, and a Board of Review
“sustained the BOI’s recommendations.” Id. at 126. Subsequently, the Army discharged
the officer, and plaintiff sought review of the Army’s decision at the Army Board for
Correction of Military Records, which determined that the officer’s “elimination process
was conducted in accordance with applicable law and regulations.” Id. The officer then
challenged the Board of Inquiry’s recommendation in the United States Claims Court. See
id. at 128. In a footnote, the Claims Court stated:

       The court also does not consider plaintiff’s argument that due to Col.
       Keaveney’s participation in the BOI proceedings he was robbed of an
       impartial and fair hearing. His challenge concerning Col. Keaveney was not
       raised or argued before the BOI. Failure to timely raise objections and
       issues to a board of inquiry constitutes a waiver of that right in subsequent
       litigation. Snakenberg v. United States, 15 Cl. Ct. 809, 813 (1988).

Id. at 131 n.7.

        Likewise, in Waller v. United States, “a career airman in the Air Force” was
discharged after a “board of officers” recommended that the career airman be discharged
from the Air Force after county police arrested the career airman for exposing himself to
two women. Waller v. United States, 198 Ct. Cl. 908, 910, 912, 461 F.2d 1273, 1274,
1276 (1972) (per curiam). In the United States Court of Claims, the career airman argued
that the board of officers improperly considered a written statement made by the career
airman while in the custody of the county police. Id. at 914, 461 F.2d at 1276. The United
States Court of Claims found that the career airman had waived his right to challenge the
admissibility of the written statement by failing to object to the admission of the written
statement when the written statement was introduced into evidence before the board of
officers. Id. at 914-15, 461 F.2d at 1276-77.

       In the above-captioned case, in addition to challenging the merits of plaintiff’s
elimination proceedings in plaintiff’s complaint, in his April 4, 2018 cross-motion for
judgment on the administrative record, plaintiff also argues that it was improper for the
Field Board of Inquiry to consider the Polygraph Examiner’s Report concerning plaintiff’s
January 12, 2012 polygraph examination because “the raw polygraph data, such as the
charts, was not made available for review and analysis,” that the additional, third basis
for elimination regarding the revocation of plaintiff’s security clearance was facially
defective because the notice cited the wrong subsection in AR 600-8-24, paragraph 4-2,
and that the administrative record does not indicate that the Army revoked plaintiff’s
Secret security clearance. Plaintiff also asserts in his motion for judgment on the
administrative record that his elimination proceedings were tainted by unlawful command
influence because Major Frick’s email messages to plaintiff demonstrate that LTC

                                            32
Cozzens was attempting to “pressure” Major Frick “to urge Exnicios to change his rebuttal
to the GOMOR and to virtually acknowledge the facts in the GOMOR.” Plaintiff also
contends unlawful command influence “permeated” plaintiff’s elimination proceedings
because Colonel Pick, the GOSCA, signed the additional, third basis for elimination
regarding the revocation of plaintiff’s security clearance and appointed the members of
the Field Board of Inquiry, which plaintiff asserts “had the effect of telegraphing the
Colonel’s desire to see Exnicios separated.” Additionally, plaintiff alleges that the Army
did not provide plaintiff with due process because plaintiff “was not provided with
adequate notice of what he was being charged with,” and plaintiff was not permitted to
confront the Polygraph Examiner or the individual that provided the anonymous tip to DIA
regarding plaintiff’s alleged unreported foreign contacts.

        Nothing in the summarized transcript22 of plaintiff’s proceedings before the Field
Board of Inquiry, in plaintiff’s letter of appeal to the GOSCA, or in plaintiff’s appellate brief
to the Board of Review indicates that plaintiff objected to the introduction of the Polygraph
Examiner’s Report into the evidence before the Field Board of Inquiry. By failing to object
to the introduction of the Polygraph Examiner’s Report into the evidence received by the
Field Board of Inquiry, plaintiff waived his ability to assert that the Field Board of Inquiry
improperly consider the Polygraph Examiner’s Report. See Snakenberg v. United States,
15 Cl. Ct. at 811; see also Waller v. United States, 198 Ct. Cl. at 914-15.

         Plaintiff also waived his unlawful command influence claims by not raising before
the Field of Inquiry, in plaintiff’s letter of appeal to the GOSCA, or in plaintiff’s appellate
brief to the Board of Review plaintiff’s allegations regarding Major Frick’s email messages
to plaintiff or Colonel Pick’s appointment of the members of the Field Board of Inquiry.
See (N G) v. United States, 94 Fed. Cl. 375, 388 (2010) (stating that a service member’s
failure to raise a command influence claim before an administrative discharge board was
“fatal” to the service member’s claim and precluded the court from considering the service
member’s command influence claim); see also Klingenschmitt v. United States, 119 Fed.
Cl. at 190 (finding that the service member’s “other objections based on allegedly
improper command influence were not raised [before the plaintiff’s court-martial] and are
therefore waived” (citing Martinez v. United States, 914 F.2d 1486, 1488 (Fed. Cir.
1990))); Spehr v. United States, 51 Fed. Cl. 69, 87-88 (2001) (concluding that a service
member waived his command influence allegation by not raising his allegation in his
administrative discharge proceedings or in his petition to a board for correction of military
records), aff’d, 49 F. App’x 303 (Fed. Cir. 2002). At the Field Board of Inquiry hearing, the
President of the Field Board of Inquiry informed plaintiff that Colonel Pick had appointed
the Board Members and informed plaintiff of his “right to challenge for cause any members
of the board.” Plaintiff, however, indicated that he “ha[d] no challenges” to the Board

22“The record of proceedings [before a Field Board of Inquiry] will be kept in summarized
form unless a verbatim record is required by the appointing authority after consultation
with the servicing judge advocate or legal advisor concerning the availability of verbatim
reporters.” AR 600-8-24, ¶ 4-15(c)(1). Nothing in the administrative record indicates that
plaintiff requested that the Army maintain a verbatim transcript of plaintiff’s proceedings
before the Field Board of Inquiry or that the Army determined a verbatim transcript was
required.
                                               33
Members. Although the President of the Field Board of Inquiry stated that “the records in
this case disclose no grounds for challenging any member for cause. There are no
reasons why any members would not be able to hear the evidence submitted by the
respondent and make a fair and impartial determination in the case,” plaintiff could have
objected nonetheless. In this case, plaintiff’s failure to challenge a Board Member for
cause waived his right to subsequently challenge the alleged impartiality of a Member of
the Board in this court. See Frecht v. United States, 25 Cl. Ct. at 131 n.7 (concluding that
a service member waived his right to challenge “Col. Keaveney’s participation in the BOI
proceedings” when the service member’s “concerning Col. Keaveney was not raised or
argued before the BOI”). Plaintiff also waived his unlawful command influence argument
concerning Major Frick’s email messages to plaintiff by failing to raise the issue during
his elimination proceeding. See (N G) v. United States, 94 Fed. Cl. at 388.

       Regarding plaintiff’s arguments that the notice of an additional, third basis for
elimination involving the revocation of plaintiff’s security clearance was “facially defective”
and that “[t]he record does not show that Exnicios lost his Secret clearance,” plaintiff did
not raise either challenge at the Field Board of Inquiry, in plaintiff’s letter of appeal to the
GOSCA, or in plaintiff’s appellate brief to the Board of Review. Although plaintiff submitted
evidence relevant to the revocation of his security clearance, plaintiff did not once assert
that he maintained a Secret security clearance, notwithstanding the fact that Angelica
Seivwright, a government witness, had testified that plaintiff’s security clearance had been
revoked at all levels. By failing to challenge the accuracy of the additional, third basis for
elimination or argue that plaintiff maintained a Secret security clearance at the Field Board
of Inquiry, in his letter of appeal to the GOSCA, or in his appellate brief to the Board of
Review, plaintiff deprived the Army of an opportunity to address the merits of plaintiff’s
arguments, and thereby waived his ability to raise those arguments for the first time in
this court. See Rock v. United States, 112 Fed. Cl. 113, 126-28 (2013) (concluding that a
serviceman waived his claims that a Physical Evaluation Board (PEB) used the wrong
standard of review and disability schedule and failed to consider evidence when the
serviceman did not raise his claims in his petition for relief from the PEB’s determination).

        Additionally, nothing in the summarized transcript of plaintiff’s proceedings before
the Field Board of Inquiry indicates that plaintiff raised any specific due process claims
before the Field Board of Inquiry, in plaintiff’s letter of appeal to the GOSCA, or in plaintiff’s
appellate brief to the Board of Review. As discussed above, plaintiff argues that he did
not receive due process because plaintiff “was not provided with adequate notice of what
he was being charged with” and plaintiff was not permitted to confront the Polygraph
Examiner or the individual that provided the anonymous tip to DIA regarding plaintiff’s
alleged unreported foreign contacts. Plaintiff, however, did not raise those due process
claims before the Field Board of Inquiry, in plaintiff’s letter of appeal to the GOSCA, or in
plaintiff’s appellate brief to the Board of Review. By failing to assert a due process
argument related to the allegations described above during his elimination proceedings,
plaintiff deprived the Army of the opportunity to consider plaintiff’s due process
arguments, and, consequently, plaintiff’s failure to raise his due process arguments
waives his right to subsequent review in this court. See Frecht v. United States, 25 Cl. Ct.
at 131 n.7; see also Snakenberg v. United States, 15 Cl. Ct. at 811.


                                               34
        Regarding plaintiff’s argument that the GOMOR was “factually and facially
defective” and should not have been presented to the BOI, based on the record before
the court, plaintiff did not object to the admission of the GOMOR into the evidence before
the Field Board of Inquiry during his proceeding at the Field Board of Inquiry, in plaintiff’s
letter of appeal to the GOSCA, or in plaintiff’s appellate brief to the Board of Review. By
failing to object to the admission of the GOMOR, plaintiff waived his argument that the
Field Board of Inquiry improperly considered the GOMOR. See Snakenberg v. United
States, 15 Cl. Ct. at 811; see also Waller v. United States, 198 Ct. Cl. at 914-15. Plaintiff,
however, did at least briefly argue in his letter of appeal to the GOSCA that “the GOMOR
was factually inaccurate” and in plaintiff’s appellate brief to the Board of Review that
“[r]ecent information shows that the GOMOR I was issued was flawed procedurally and
in its substance.” Therefore, plaintiff’s claim in his motion for judgment on the
administrative record that the “record demonstrates conclusively that the GOMOR was
inaccurate” was raised during plaintiff’s elimination proceeding and, therefore, arguably
has not been waived. Thus, after analyzing defendant’s arguments regarding justiciability
and waiver, plaintiff’s only claims that should not be dismissed for failure to state a claim
is plaintiff’s argument that the recommendation of the Field Board of Inquiry,
recommendation of the Board of Review, and decision of the Deputy Assistant Secretary
were not supported by substantial evidence and that the GOMOR was factually
inaccurate.23

       In the alternative to defendant’s motion to dismiss, the parties have crossed-moved
for judgment on the administrative record regarding the recommendation of the Field
Board of Inquiry, recommendation of the Board of Review, and decision of the Deputy
Assistant Secretary. Pursuant to RCFC 52.1(c), which governs motions for judgment on
the administrative record, the court’s inquiry is directed to “whether, given all the disputed
and undisputed facts, a party has met its burden of proof based on the evidence in the
record.” Mgmt. & Training Corp. v. United States, 115 Fed. Cl. 26, 40 (2014) (quoting A
& D Fire Prot., Inc. v. United States, 72 Fed. Cl. 126, 131 (2006) (citing Bannum, Inc. v.
United States, 404 F.3d 1346, 1356-57 (Fed. Cir. 2005))); see also Martin v. United
States, 133 Fed. Cl. 248, 253 (2017) (quoting A & D Fire Prot., Inc. v. United States, 72
Fed. Cl. 126, 131 (2006)); Vellanti v. United States, 119 Fed. Cl. 570, 578 (2015) (quoting
Sierra Nevada Corp. v. United States, 107 Fed. Cl. 735, 751 (2012)) (“RCFC 52.1 governs
motions for judgment on the administrative record. . . . Unlike summary judgment, for
instance, ‘a genuine dispute of material fact does not preclude a judgment on the
administrative record.’”).

       Plaintiff contends that the approval of the Board of Review’s recommendation to
eliminate plaintiff by the Deputy Assistant Secretary was arbitrary and capricious and not

23 In plaintiff’s complaint, plaintiff alleges that the decision to discharge plaintiff from the
Army was arbitrary and capricious and “was subject to unlawful command influence,” but
plaintiff does not assert in his complaint that the Field Board of Inquiry improperly
considered the Polygraph Examiner’s Report, that the additional, third basis regarding the
revocation of plaintiff’s security clearance was “facially defective” and that plaintiff
retained a security clearance, that the Army did not provide plaintiff with due process, or
that the GOMOR was inaccurate and “should not have been presented to the BOI.”
                                              35
supported by substantial evidence. “[T]he court may only ‘review the rationale underlying
the Secretary’s decision to determine if the decision was arbitrary, capricious,
unsupported by substantial evidence, or in violation of law.’” Cook v. United States, 123
Fed. Cl. 277, 306-07 (2015) (quoting Strickland v. United States, 423 F.3d 1335, 1339
(Fed. Cir. 2005)); see also West v. United States, 103 Fed. Cl. 55, 60 (2012) (analyzing
a service member’s claim that the Secretary of the Army wrongfully discharged the
service member and stating “the court asks whether the party seeking relief has shown
that the contested decision was arbitrary and capricious, contrary to law, or unsupported
by substantial evidence”); Boyd v. United States, 207 Ct. Cl. 1, 8-9 (1975) (“The court, in
turn, may reject the decision of a Secretary only if he has exercised his discretion
arbitrarily, capriciously, in bad faith, contrary to substantial evidence, or where he has
gone outside the board record, or fails to explain his actions, or violates applicable law or
regulations.”). This standard of review is narrow. The court, however, does not sit as “a
super correction board.” Skinner v. United States, 219 Ct. Cl. at 331, 594 F.2d at 830;
see also Voge v. United States, 844 F.2d 776, 782 (Fed. Cir.) (The “court does not
function as ‘a sort of super Correction Board.’” (quoting Reale v. United States, 208 Ct.
Cl. 1010, 1013, 529 F.2d 533, cert. denied, 429 U.S. 854 (1976))), cert. denied, 488 U.S.
941 (1988); Ward v. United States, 133 Fed. Cl. 418, 427 (2017) (quoting Stine v. United
States, 92 Fed. Cl. 776, 791 (2010)). Moreover, “military administrators are presumed to
act lawfully and in good faith like other public officers, and the military is entitled to
substantial deference in the governance of its affairs.” Dodson v. United States, 988 F.2d
at 1204; see also Pipes v. United States, 134 Fed. Cl. 380, 390 (2017) (quoting Porter v.
United States, 163 F.3d at 1316). “‘[J]udges are not given the task of running the Army.’”
Antonellis v. United States, 723 F.3d 1328, 1332 (Fed. Cir. 2013) (quoting Orloff v.
Willoughby, 345 U.S. at 93); see also Lippman v. United States, 127 Fed. Cl. at 244
(citation omitted). The United States Supreme Court, however, also has stated:

       Normally, an agency rule would be arbitrary and capricious if the agency
       has relied on factors which Congress has not intended it to consider, entirely
       failed to consider an important aspect of the problem, offered an explanation
       for its decision that runs counter to the evidence before the agency, or is so
       implausible that it could not be ascribed to a difference in view or the product
       of agency expertise. The reviewing court should not attempt itself to make
       up for such deficiencies; we may not supply a reasoned basis for the
       agency’s action that the agency itself has not given. SEC v. Chenery Corp.,
       332 U.S. 194, 196 (1947) [reh’g denied and reh’g denied sub nom. SEC v.
       Fed. Water & Gas Corp. (1947)]. We will, however, “uphold a decision of
       less than ideal clarity if the agency’s path may reasonably be discerned.”
       Bowman Transp., Inc. v. Arkansas–Best Freight System, Inc., 419 U.S.
       [281,] 286, 95 S. Ct. 438, 42 L. Ed. 2d 447 [(1974)]. See also Camp v. Pitts,
       411 U.S. 138, 142–143, 93 S. Ct. 1241, 36 L. Ed. 2d 106 (1973) (per
       curiam).

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43-
44 (1983) (other citations omitted); see also SKF USA Inc. v. United States, 630 F.3d
1365, 1373 n.3 (Fed. Cir. 2011)).


                                             36
Decisions of the Field Board of Inquiry, Board of Review, and Deputy Assistant
Secretary

        Plaintiff alleges the actions of the Field Board of Inquiry, Board of Review, and
Deputy Assistant Secretary were arbitrary and capricious because: 1) plaintiff could have
been transferred to a field artillery position; 2) plaintiff was prematurely terminated before
he could reapply for his security clearance; 3) there was evidence that plaintiff had
“recovered from any lapse of judgment and was rehabilitated;” and 4) the third basis,
regarding the revocation of plaintiff’s security clearance, allegedly supporting elimination
was facially deficient. Plaintiff asserts that he should have been retained by the Army
because plaintiff “was a top artilleryman,” was only required to maintain a Secret security
clearance for an artillery position, and the Members of the Field Board of Inquiry “seemed
to base their decision on whether Exnicios should be eliminated as an FAO and not
whether he should be eliminated from the Army.” Plaintiff argues that the Field Board of
Inquiry only spent “8.78 seconds on each sheet of paper” and the Board of Review only
spent “an average of 2.4 seconds on each page” when reviewing the record before each
Board, which, according to plaintiff, is “clear evidence that neither board considered all
relevant factors.” Plaintiff also contends the Boards and Deputy Assistant Secretary failed
to articulate rational explanations connected to the facts. Additionally, plaintiff asserts that
the decision to eliminate plaintiff before he was eligible to reapply for his security
clearance was arbitrary and capricious, and the “fact that the DOHA AJ [administrative
judge] felt that the clearance should have been restored should have weighed heavily on
both the BOI and the BOR [Board of Review].” Plaintiff also asserts that the “record is rife
with praise for his performance both before and after the incidents.” Regarding the third
basis for elimination identified in the July 15, 2013 memorandum for “substandard
performance of duty, due to the permanent revocation of your security clearance,” plaintiff
argues that the third basis is facially deficient because the notice incorrectly cited to AR
600-8-24, paragraph 4-2(a)(10), which states that elimination proceedings will be initiated
when an officer consecutively fails APFTs, rather than AR 600-8-24, paragraph 4-
2(b)(10), which states that elimination proceedings may be initiated against an officer after
the “final denial or revocation of an officer’s Secret security clearance.” According to
plaintiff, the administrative record “does not show that Exnicios lost his Secret clearance,”
and “even the presumed correct citation does not cover the loss of a TS (SCI) clearance.”

       Defendant, however, argues that the Deputy Assistant Secretary’s approval of “the
unanimous board of review recommendation that Mr. Exnicios should be eliminated is the
antithesis of an arbitrary and capricious decision.” Defendant states that “by the time the
elimination proceedings reached the Secretary, each of the following had recommended
that Mr. Exnicios be eliminated from the Army: a unanimous board of inquiry, a GOSCA,
and a unanimous board of review.” Defendant also argues that the Deputy Assistant
Secretary appropriately gave the administrative judge’s decision “very little weight when
determining whether Mr. Exnicios should be eliminated” because the administrative
judge’s decision “addressed a different issue—Mr. Exnicios’s security clearance—than
the issue before the Secretary—whether Mr. Exnicios should be involuntarily discharged.”
Defendant contends that the United States Army Personnel Security Appeals Board
“rejected” the DOHA administrative judge’s reasoning “by overruling the AJ’s [DOHA
administrative judge’s] decision” and argues that the United States Army Personnel

                                              37
Security Appeals Board’s rejection “should preclude” the court from finding that the
Deputy Assistant Secretary should have given any probative weight to the DOHA
administrative judge’s decision. Additionally, defendant asserts that there was substantial
evidence before the Field Board of Inquiry supporting the Field Board of Inquiry’s
conclusion that, at the time plaintiff initially was in contact with Yuliya, he thought, or was
not sure, she was a Ukrainian citizen, and there was evidence in the record that plaintiff
did not possess a security clearance.

The Field Board of Inquiry

        The Field Board of Inquiry convened on March 7, 2014 to determine whether
plaintiff “should be eliminated from the Army prior to the expiration of the Soldier’s current
term of service, under the provisions of AR 600-8-24, paragraph 4-2, for misconduct,
moral or professional dereliction and for substandard performance of duty.” The Field
Board of Inquiry found in full:

                                         FINDINGS

       The board, having carefully considered the evidence before it, finds:

       The allegation of misconduct under AR 600-8-24, paragraph 4-2b,
       specifically that substantiated derogatory activity resulted in a General of
       Memorandum of Reprimand dated 2 April 2012, being file [sic] in your
       Official Military Personnel File, is supported by a preponderance of the
       evidence and does warrant elimination.

       The allegation of misconduct under AR 600-8-24, paragraph 4-2b,
       specifically you engaged in conduct unbecoming an officer as related to the
       above referenced event, in the notification of proposed separation, is
       supported by a preponderance of the evidence and does warrant
       elimination.

       The allegation of substandard performance of duty under AR 600-8-24,
       paragraph 4-2a, specifically, that action has been taken, and your final
       appeal of that action denied, by appropriate authorities to permanently
       revoke your security clearance, in the notification of proposed separation,
       is supported by a preponderance of the evidence and does warrant
       elimination.

                                   RECOMMENDATION

       In view of the above findings, the board recommends that MAJ Adam L.
       Exnicios, be:

       Eliminated from the United States Army with a general (under honorable
       conditions) characterization of service.


                                              38
(capitalization in original).

The First and Second Bases for Elimination

         Regarding the Field Board of Inquiry’s first two bases for elimination, the allegation
of misconduct “that substantiated derogatory activity” resulted in a GOMOR being filed in
plaintiff’s official military personnel file and that plaintiff “engaged in conduct unbecoming
an officer as related to the” GOMOR, the Field Board of Inquiry received the GOMOR and
the filing determination placing the GOMOR in plaintiff’s official military personnel file as
exhibits. The GOMOR stated that plaintiff had “failed to inform the investigating agent
about your close, personal relationships with two separate foreign national women,
neither of which are your wife.” The GOMOR also noted that plaintiff had maintained
contact with Yuliya through social media and indicated that plaintiff’s failure to notify the
“appropriate servicing security office” raised questions about plaintiff’s reliability,
trustworthiness, and ability to safeguard classified information.

        The Field Board of Inquiry also received the DIA Agent’s Report regarding
plaintiff’s January 10, 2012 interview and the January 12, 2012 polygraph examination,
plaintiff’s Voluntary Sworn Statement, plaintiff’s Unofficial Foreign Contact Report, and
the DIA Polygraph Examiner’s Report. The DIA Agent’s Report dated January 17, 2012
detailed plaintiff’s interactions with the two women plaintiff seemed to believe were
Ukrainian, only one of whom plaintiff alleges to be a naturalized United States citizen,
which plaintiff had not reported during his original interview with DIA in June 7, 2011.
Regarding Yuliya, the Ukrainian woman plaintiff met at Columbia University, who plaintiff
alleges to be a naturalized United States citizen, but who was from Ukraine and identified
by plaintiff as Ukrainian during his January 2012 interviews, the DIA Agent’s Report dated
January 17, 2012 indicated that plaintiff stated during the January 10, 2012 interview that
plaintiff and Yuliya “had a long dinner and many drinks” and “shared personal
conversation.” In plaintiff’s Unofficial Foreign Contact Report regarding Yuliya, plaintiff
stated that their relationship “was continuous as of spring 2011 – could continue in future.”
The DIA Agent also testified before the Field Board of Inquiry that, during plaintiff’s
January 10, 2012 interview, plaintiff “documented” Yuliya as a Ukrainian citizen, not as a
United States citizen, and stated that “[c]ontinuing contact is two occasion [sic] and
maintaining that contact; it is ongoing, such as emailing or face booking.”

        Regarding Okasana, the Ukrainian woman plaintiff met while in Germany in 2008,
the DIA’s Agent’s Report dated January 17, 2012 provided that plaintiff stated during his
January 10, 2012 interview that he had a “crush” on Okasana and had developed a
“strong emotional bond with HER.” (capitalization in original). Additionally, plaintiff
indicated in his January 10, 2012 interview that, “[w]hile in Washington, DC, SUBJECT
admitted that he and [Okasana] separated from the group to go on a shopping trip. On a
shopping trip to Tyson’s Corner Mall in Virginia, [Okasana] tried on dresses and other
clothes and modeled them for SUBJECT.” (capitalization in original). Plaintiff “denied any
intimate contact with [Okasana] on the trip to Washington, DC” during his January 10,
2012 interview, but stated that he and Okasana subsequently kissed at a seminar function
at the Community Club in Germany, while plaintiff’s wife was sick and unable to attend.
Plaintiff “advised that HE did not report HIS contact with [Okasana] during HIS security

                                              39
interview with the DAC-4 Investigations Division in Jun 2011 because HE wanted to
‘disassociate’ HIMSELF from the situation. HE did not want it to affect HIS job and HIS
family.” (capitalization in original). In his Voluntary Sworn Statement provided by plaintiff
on January 10, 2012, plaintiff stated that he had “close contact with [Okasana] a Ukrainian
between September to November of 2008” and their contact “became at first
professionally and then personally close, at times the behavior was both provacitive [sic]
and flirtatious.”

        Additionally, the DIA Agent’s Report indicated that, in plaintiff’s January 12, 2012
polygraph examination, plaintiff provided “the polygraph examiner with additional details
regarding the TDY to Washington, DC in Nov 2008 which HE did not provide to Reporting
Agent during HIS interview on 10 Jan 2012 and did not report on HIS Voluntary Sworn
Statement which he completed on 10 Jan 2012.” (capitalization in original). Although
plaintiff had “denied any intimate contact with [Okasana] on the trip to Washington, DC”
during his January 10, 2012 interview, plaintiff indicated during the January 12, 2012
polygraph examination that Okasana “modeled clothing for HIM in a provocative manner,”
and that he and Okasana had kissed at the dinner they went to while on the trip to
Washington, D.C., as well as during the cab ride back to their hotel following that dinner.
(capitalization in original). Plaintiff “admitted that HE was trying to keep the relationship
secret from HIS classmates and instructors. SUBJECT learned how HE was potentially
vulnerable and exploitable.” (capitalization in original). Additionally, the Polygraph
Examiner’s Report stated that plaintiff “did not complete” the specific issue polygraph
examination regarding sexual intercourse with Ukrainian women since plaintiff had been
married, and the Polygraph Examiner’s Report stated that “Deception was Indicated.”
(capitalization in original).

        As discussed above, the Field Board of Inquiry “makes findings on each reason
for separation and recommends whether a respondent should be retained in military
service. . . . The Board of Inquiry’s findings must be supported by a preponderance of the
evidence.” Dep’t of Def. Instruction 1332.30, Encl. 3 ¶ 3(c); see also AR 600-8-24, ¶ 4-
15(b)(2) (“The [Field] Board [of Inquiry] will render findings of fact, supported by a
preponderance of the evidence, that describe specific relevant conduct by the
Respondent in sufficient detail to support the Board’s recommendation.”). Given the
evidence before the Field Board of Inquiry, it was not arbitrary and capricious for the
Board to conclude that the government had established, by a preponderance of the
evidence, that plaintiff had engaged in misconduct that resulted in the GOMOR being
placed in his official military personnel file and in conduct unbecoming of an officer as
indicated in the GOMOR. See United States v. C.H. Robinson Co., 760 F.3d 1376, 1383
(Fed. Cir. 2014) (“‘Preponderance of the evidence’ means “‘“the greater weight of
evidence, evidence which is more convincing than the evidence which is offered in
opposition to it.”’” (quoting St. Paul Fire & Marine Ins. Co. v. United States, 6 F.3d 763,
769 (Fed. Cir. 1993) (quoting Hale v. Dep’t of Transp., Fed. Aviation Admin., 772 F.2d
882, 885 (Fed. Cir. 1985)))). Plaintiff failed to disclose his contacts and relationships with
the two women from the Ukraine, and, even when plaintiff disclosed the two foreign
contacts, plaintiff failed to disclose all of the relevant details involving Okasana during his
January 10, 2012 interview. Plaintiff did describe his relationship with Yuliya, who plaintiff
identified as a Ukrainian citizen, as “continuous” in the Unofficial Foreign Contact Report

                                              40
and stated that he had “close contact” with Okasana in his Voluntary Sworn Statement.
Plaintiff also indicated he attempted to keep his relationship with Okasana “secret” from
his classmates and instructors, and that plaintiff did not report his contact with Okasana
during his “security interview with the DAC-4 Investigations Division in Jun 2011” because
he wanted to “‘disassociate’ HIMSELF from the situation” and “did not want it to affect
HIS job and HIS family.” (capitalization in original).

        Moreover, the court is not persuaded by plaintiff’s argument that the two email
messages allegedly written by Yuliya, in which Yuliya claims to be a naturalized United
States citizen, “demonstrates conclusively that the GOMOR was inaccurate” and that her
Ukrainian status “should not have been used as a basis for elimination.” The GOMOR did
state that plaintiff “failed to inform the investigating agent about your close, personal
relationships with two separate foreign national women, neither of which are your wife,”
and the GOMOR asserted that plaintiff’s “failure to notify the appropriate servicing security
office of close, intimate, or continuous communication or connection with a foreign
national can raise questions about your reliability, trustworthiness and ability to protect
classified information.” It is undisputed that Okasana, who, in his Voluntary Sworn
Statement, plaintiff stated he had “close contact” with, was a foreign national that plaintiff
did not disclose during his June 7, 2011 interview with DIA. The GOMOR also stated that
plaintiff had “failed to follow Army Regulations and failed to be forthcoming in relationships
that directly impact your ability to continue to serve in your current capacity” as a Foreign
Area Officer who was pending assignment to Russia. The DIA Agent’s Report, the
Polygraph Examiner’s Report, plaintiff’s Unofficial Foreign Contact Report, and plaintiff’s
Voluntary Sworn Statement all supported by a preponderance of the evidence the first
two bases for elimination of plaintiff from the Army, namely that plaintiff engaged in
misconduct resulting in the GOMOR being placed in his official military personnel file and
in conduct unbecoming of an officer.

The Third Basis for Elimination

         As noted above, plaintiff argues that the third basis for elimination regarding the
revocation of plaintiff’s security clearance is facially deficient because the notice of
elimination cited to the wrong provision in AR 600-8-24, and that the administrative record
“does not show that Exnicios lost his Secret clearance.” The notice of plaintiff’s additional,
third basis for elimination provides that an “additional basis for elimination has arisen
under Army Regulation (AR) 600-8-24, paragraph 4-2 (a)(10), substandard performance
of duty. You are hereby notified to show cause for retention on active duty under AR 600-
8-24, paragraph 4-2(a)(10) substandard performance of duty, due to the permanent
revocation of your security clearance.” Plaintiff correctly notes the Army cited an
inapplicable section in the Army Regulations, AR 600-8-24, paragraph 4-2(a)(10), which
indicates that the initiation of elimination proceedings for substandard performance of
duty is appropriate “[w]hen no medical problems exist, and an officer has two consecutive
failures of the APFT.” Revocation of plaintiff’s SCI security clearance and access
eligibility, which was at issue, was not impacted plaintiff’s ability, or inability, to pass the
APFT. None of the evidence submitted by plaintiff or the government to the Field Board
of Inquiry, however, involved plaintiff’s ability to pass the APFT, and plaintiff did not
address his ability to pass the APFT in his letter of appeal to the GOSCA or in his appellate

                                              41
brief to the Board of Review. Rather, both plaintiff and the government submitted
considerable evidence related to the status of plaintiff’s security clearance. Although AR
600-8-24, paragraph 4-2, does state that the reasons for elimination articulated in AR
600-8-24, paragraph 4-2, are “not all inclusive,” and that elimination may be initiated when
“when one of the following or similar conditions exist,” this does not appear to cure the
apparent citation error. The notice of plaintiff’s third basis for elimination, however,
explicitly informed plaintiff that he was being considered for elimination for substandard
performance of duty “due to the permanent revocation of your security clearance,” and
the Field Board of Inquiry found that a preponderance of the evidence supported the
“allegation of substandard performance of duty under AR 600-8-24, paragraph 4-2a,
specifically, that action has been taken, and your final appeal of that action denied, by
appropriate authorities to permanently revoke your security clearance.” The issues before
the Field Board of Inquiry, therefore, was whether plaintiff’s security clearance had been
revoked, and whether such a revocation constituted substandard performance of duty.

        Although the Army is bound by its own regulations, “strict compliance with
procedural requirements is not required where the error is deemed harmless.” Wagner v.
United States, 365 F.3d 1358, 1361 (Fed. Cir. 2004) (citing Gratehouse v. United States,
206 Ct. Cl. 288, 512 F.2d 1104, 1108 (1975)); see also Dolan v. United States, 91 Fed.
Cl. at 123 (“While government agencies must follow their own regulations, Wagner
reaffirmed the concept that strict compliance with procedural requirements is not
necessary when divergence from procedure is deemed harmless.” (citing Wagner v.
United States, 365 F.3d at 1361)). “[T]he military’s failure to comply with its procedures
for effecting a discharge does not render the discharge itself unlawful where the
procedural error is deemed ‘harmless’ because the regulatory violation did not
substantially affect the outcome of the matter.” Rogers v. United States, 124 Fed. Cl. 757,
767 (2016); see also Dolan v. United States, 91 Fed. Cl. at 123 (“[N]o changes will be
made when the error or injustice is deemed harmless because harmless errors are not
sufficiently significant to change the outcome of a case.” (citations omitted)). In the above-
captioned case, AR 600-8-24 required that the Army officer initiating plaintiff’s elimination
action inform plaintiff, “in writing, that elimination action has been initiated and that he or
she is required to show cause for retention” and notify plaintiff “of the reasons supporting
the elimination action and the factual allegations supporting the reasons.” See AR 600-8-
24, Table 4-1. The citation in plaintiff’s notice to a subsection of AR 600-8-24, paragraph
4-2, regarding the APFT was harmless error because the notice stated that plaintiff was
being considered for elimination for substandard performance of duty “due to the
permanent revocation of your security clearance,” and plaintiff’s elimination proceedings
concerned the revocation of plaintiff’s security clearance, not plaintiff’s ability to pass the
APFT. Moreover, as discussed above, plaintiff never asserted during his elimination
proceedings that the notice of the additional, third basis for elimination did not adequately
provide plaintiff with notice of why the Army was initiating elimination proceedings and
plaintiff submitted evidence relating to his security clearance, which indicates that plaintiff
was aware of the reasons why the Army initiated and completed elimination proceedings.

       Furthermore, despite the inapplicable citation in the notice of plaintiff’s additional,
third basis for elimination, the decision of the Field Board of Inquiry and the evidence
received into the record fully documents the basis for the Field Board of Inquiry’s decision.

                                              42
The Field Board of Inquiry received as evidence the United States Army Personnel
Security Appeals Board’s June 26, 2013 memorandum to plaintiff, which had a subject
line of “Appeal of Security Clearance Revocation and Sensitive Compartmented
Information (SCI) Access Ineligibility.” In the June 26, 2013 memorandum, the United
States Army Personnel Security Appeals Board stated that it had denied plaintiff’s appeal
“based upon your failure to mitigate the following concerns addressed by the U.S. Army
Central Personnel Security Clearance Facility (CCF): Personal Conduct and Foreign
Influence.” The June 26, 2013 memorandum stated “[t]his decision is final and completes
your due process. In accordance with paragraph 8-201, AR 380-67, a request for
reconsideration of your case may be resubmitted one year from the date of this letter.”
The plain language of the June 26, 2013 memorandum in the record indicates that
plaintiff’s security clearance was being revoked, and that, in addition, plaintiff was
ineligible to access Sensitive Compartmented Information.

        Additionally, several witnesses who appeared before the Field Board of Inquiry
testified that plaintiff did not possess any level of a security clearance. The second
government witness, Angelica Seivwright, who stated that “[m]y office manages
background investigations and security clearances,” testified that, “[a]s of today’s date,
his [plaintiff’s] security clearance is revoked,” and that plaintiff’s “security clearance was
revocated [sic] at all levels; he currently does not have any level of clearance.” Ms.
Seivwright also stated, “[b]ecause MAJ Exnicios does not have clearance, I can’t initiate
a re-investigation. My hands are tied because his clearance is revoked, unless we are at
that one year mark for reconsideration, then we can initiate it at that time.” Additionally,
plaintiff called as a witness LTC Ross V. Gagliano, who stated that he was plaintiff’s
“supervisor and have been for 11 months.” LTC Gagliano stated that “[w]e had a
challenge to place him [plaintiff] because he doesn’t have a security clearance,” and that
“it was determine[d] his clearance was permanently revoked.” Two additional witnesses
called by plaintiff, plaintiff’s father and plaintiff’s wife, both testified that plaintiff had lost
his security clearance.

        The United States Army Personnel Security Appeals Board’s June 26, 2013
memorandum and the testimony provided by the witnesses before the Field Board of
Inquiry supports, by a preponderance of the evidence, the Field Board of Inquiry’s finding
of substandard performance of duty because “action has been taken, and your final
appeal of that action denied, by appropriate authorities to permanently revoke your
security clearance . . . and does warrant elimination.” The United States Army Personnel
Security Appeals Board’s June 26, 2013 memorandum indicated that it denied plaintiff’s
appeal of his security clearance revocation and Sensitive Compartmented Information
access ineligibility, and the testimony before the Field Board of Inquiry indicated that
plaintiff did not possess a security clearance. Nothing in the record before the Field Board
of Inquiry indicates that plaintiff had maintained any level of security clearance, and
nowhere in plaintiff’s testimony before the Field Board of Inquiry or in his appellate brief
to the Board of Review does plaintiff claim to have maintained any level of security
clearance. As an officer in the United States Army, plaintiff was required to “hold a security
clearance of at least secret.” See AR 600-8-24, ¶ 4-1(b). The evidence before the Field
Board of Inquiry indicated plaintiff did not maintain any level of security clearance, and at
the time indicated that plaintiff’s security clearance had been revoked. Therefore, the

                                                43
Field Board of Inquiry rationally concluded that plaintiff’s lack of security clearance
constituted substandard performance of duty and warranted elimination.

       Additionally, the Field Board of Inquiry did not act “prematurely” by recommending
elimination of plaintiff before plaintiff could reapply for his security clearance and Sensitive
Compartmented Information access eligibility, as plaintiff alleges. Moreover, nothing in
AR 600-8-24, which governs elimination proceedings of Army officers, required that the
Field Board of Inquiry stay elimination proceedings until plaintiff could reapply for his
security clearance and Sensitive Compartmented Information access eligibility in June
2014, nor was there any persuasive evidence in the record before the Field Board of
Inquiry that plaintiff would receive a security clearance when he reapplied. Rather, AR
600-8-24, paragraph 4-2, states that elimination proceedings “may be or will be initiated”
“when one of the following or similar conditions exist.” The Field Board of Inquiry,
therefore, did not act arbitrarily and capriciously when it concluded that plaintiff’s third
basis for elimination was supported by a preponderance of the evidence and warranted
elimination.

        Contrary to plaintiff’s position, for the reasons articulated above regarding all three
bases supporting elimination, “all evidence” did not point to retention of plaintiff as a Field
Artillery Officer, and the administrative record does provide a basis to conclude whether
“the Plaintiff had recovered from any lapse of judgment and was rehabilitated,” as alleged
by plaintiff. The Field Board of Inquiry did hear testimony from two witnesses called by
plaintiff who generally stated that plaintiff should be retained by the Army and from eight
witnesses called by plaintiff, including plaintiff, who alleged that plaintiff was a valuable
asset to the Army. The Field Board of Inquiry also received the Officer Evaluation Reports
in plaintiff’s official military personnel file, which had rated plaintiff’s performance as
outstanding. Elimination of an officer from the Army, however, may occur when one of the
conditions in AR 600-8-24, paragraph 4-2, are present or a similar condition exists. See
AR 600-8-24, ¶ 4-2. The Field Board of Inquiry was required to “describe specific relevant
conduct . . . in sufficient detail to support the Board’s recommendation” for each basis
supporting elimination and had the option of “recommend[ing] retention (with or without
reassignment) or involuntary separation.” AR 600-8-24, ¶ 4-2(b)(2); see also Dep’t of Def.
Instruction 1332.30, Encl. 3 ¶ 3(c)(2). The Field Board of Inquiry “may choose to address
mitigating, extenuating or aggravating factors in its findings where the Board believes that
such findings are necessary to support or explain the Board’s recommendation.” Id. ¶ 4-
15(b)(2). In the above-captioned case, the Field Board of Inquiry found that there were
three bases supporting the elimination of plaintiff from the Army – one basis under AR
600-8-24, paragraph 4-2(a), “[s]ubstandard performance of duty,” and two bases under
AR 600-8-24, paragraph 4-2(b), “[m]isconduct, moral or professional dereliction, or in the
interests of national security.” Because each of the three bases for elimination was
supported by a preponderance of the evidence, it was within the discretion of the Field
Board of Inquiry to recommend elimination or retention of plaintiff. The evidence of
plaintiff’s service in the Army did not preclude the Field Board of Inquiry from rationally
recommending that plaintiff should be eliminated from the Army, given plaintiff’s
substandard performance of duty and misconduct, nor did the evidence of plaintiff’s
service in the Army require the Field Board of Inquiry to address alleged mitigating
circumstances under AR 600-8-24, paragraph 4-15(b)(2). The incorrect citation in

                                              44
plaintiff’s notice of the additional, third basis for elimination cannot overcome the fully
developed record supporting the propriety of plaintiff’s elimination process, despite
previous good military service.

      Finally, plaintiff argues that the decision of the Field Board of Inquiry was arbitrary
and capricious because the Field Board of Inquiry only spent “8.78 seconds on each sheet
of paper.” According to plaintiff:

       The BOI convened at 9 am and closed for deliberations at 1:30 pm. They
       heard from eleven witnesses and were presented with 205 pages of
       documents including Exnicios military record. The board deliberated for only
       30 minutes, reconvening at 2:00 pm. Assuming no time for discussions,
       review of witness testimony completion of the forms and time required for
       everyone to reassemble, the members spent an average of 8.78 seconds
       on each sheet of paper.

(internal references omitted). When the President of the Field Board of Inquiry convened
the Field Board of Inquiry, the President stated that “the records in this case disclose no
grounds for challenging any member [of the Field Board of Inquiry] for cause” and
“inquired if any member desires a recess further study or review any matters. No
members desired to recess,” and plaintiff did not challenge any member of the Field Board
of Inquiry for cause, suggesting the expectation was that all parties and Board Members
should have reviewed and studied “the records in this case.” The Field Board of Inquiry
then held the hearing regarding plaintiff’s elimination for four and a half hours, during
which the Field Board of Inquiry heard the testimony of eleven witnesses. Moreover, in
plaintiff’s March 30, 2014 appellate brief to the Board of Review, plaintiff noted that “they
[the Field Board of Inquiry] had the documentation provided by the government to review
for several months.” Contrary to plaintiff’s assertion, there is no evidence in the record
before the court that indicates the Members of Field Board of Inquiry failed to consider
evidence relevant to plaintiff’s elimination, or did not review the records that had been
made available to them several months before the hearing.

The Board of Review and the Deputy Assistant Secretary

      Subsequent to plaintiff’s hearing before the Field Board of Inquiry, on July 10,
2014, a Board of Review “convened to review the action of the Board of Inquiry which
recommended elimination” of plaintiff from the Army.24 The Recorder of the Board of

24 Prior to the convening of the Board of Review, on March 30, 2014, plaintiff submitted a
letter of appeal to Colonel Pick, who was serving as the GOSCA, in which plaintiff
requested that Colonel Pick “thoroughly review the results of the Board of Inquiry both in
regard to the recommendation to eliminate me from the Army before being allowed to
request reconsideration of my security clearance in June of 2014, and in regard to the
character of discharge recommended.” On April 4, 2014, Colonel Pick recommended
approval of the Field Board of Inquiry’s recommendation of elimination, but recommended
that plaintiff’s discharge be characterized as honorable rather than general, as
recommended by the Field Board of Inquiry.
                                             45
Review stated the GOMOR in plaintiff’s file reflects that plaintiff failed to inform the Agent
investigating his security clearance “of his close personal relationships with two separate
foreign national women, neither of whom was his wife. He also failed to inform his wife of
these relationships and continued to maintain the connections through social media and
to communicate his professional travel arrangements.” According to the Recorder,
plaintiff’s “failure to notify the appropriate servicing security office of these contacts raised
questions about his reliability, trustworthiness, and ability to protect classified
information.” The Recorder of the Board of Review also noted that plaintiff’s elimination
action had been supplemented with grounds for elimination “based on AR 600-8-24,
paragraph 4-2(a)(10) due to substandard performance of duty due to the permanent
revocation of Major Exnicios’ security clearance.” Additionally, the Recorder of the Board
of Review discussed plaintiff’s proceedings before the Field Board of Inquiry, plaintiffs’
educational background, plaintiff’s years of service in the Army, and the medals plaintiff
was authorized to wear. The Recorder also asked, “[h]as each member now present
examined the Proceedings of the Board of Inquiry prior to the convening of this Board?”
The recorder then stated “[l]et the record reflect each member has indicated in the
affirmative. I now submit for consideration of this Board the report of the proceedings of
the Board of Inquiry,” which included “all items offered (whether or not received) or
considered as evidence,” a written copy of the testimony of each witness, and a copy of
the Field Board of Inquiry’s findings. (emphasis in original).

      The Board of Review then closed its hearing, and its members deliberated, for
approximately ten minutes, in private. When the Board of Review reconvened, the
President of the Board of Review stated that the Board of Review, “having reviewed the
records of this case,” found:

       The Government has established by a preponderance of the evidence that:

              The allegation of misconduct under AR 600-8-24, paragraph 4-2b,
               specifically that substantiated derogatory activity resulted in a
               General Officer Memorandum of Reprimand, dated 2 April 2012,
               being filed in Major Exnicios’ Official Military Personnel File is
               supported;

              The allegation of misconduct under AR 600-8-24, paragraph 4-2b,
               specifically that Major Exnicios engaged in conduct unbecoming an
               officer as related to the above referenced event, in the notification of
               proposed separation, is supported; and

              The allegation of substandard performance of duty under AR 600-8-
               24, paragraph 4-2a, specifically, that action has been taken and his
               final appeal of that action denied by appropriate authorities to
               permanently revoke his security clearance, in the notification of
               proposed separation is supported.




                                               46
Based on its proceedings and the record before it, the Board of Review recommended
that plaintiff be “eliminated from the United States Army with an Honorable
characterization of service.”

        The record before the Board of Review included the “original record of the BOI
proceedings and the officer’s submissions and elections.” The Members of the Board of
Review all indicated that, prior to the convening of the Board of Review, they had
examined the Report of Proceedings of the Field Board of Inquiry. As discussed above,
the evidence before the Field Board of Inquiry supported the Field Board of Inquiry’s
findings regarding the three bases for elimination, as well as the Field Board of Inquiry’s
recommendation to eliminate plaintiff from the Army. For the reasons articulated above
regarding the Field Board of Inquiry’s findings, the evidence before the Board of Review,
which included the evidence before the Field Board of Inquiry, also supported a finding
that the government had established that substantiated derogatory activity resulted in a
GOMOR being placed in plaintiff’s official military personnel file, plaintiff engaged in
conduct unbecoming an officer as referenced in the GOMOR, and that plaintiff’s security
clearance had been revoked. The Board of Review was not required, as plaintiff appears
to assert, to make a separate, independent, written finding as to whether plaintiff should
be eliminated as a Foreign Area Officer and retained as a Field Artillery Officer. Rather,
“after thorough review of the records of the case,” the Board of Review is to “make
recommendations to the Secretary of the Army or his designee as to whether the officer
should be retained in the Army.” AR 600-8-24, ¶ 4-17(a). The Board of Review had the
option of recommending retention, with or without assignment, or elimination, and the
Board of Review rationally recommended that plaintiff should be eliminated from the
Army. See id. ¶ 4-17(c).

       Additionally, plaintiff’s argument that the Board of Review’s recommendation was
arbitrary and capricious because the Board of Review only spent “an average of 2.4
seconds on each page” when reviewing the record before it fails. Plaintiff asserts:

      The Board of Review convened at 11:14 and announced findings at 11:24.
      This included a three and one half page recitation by the Recorder plus time
      to announce their findings. Giving the BOR credit for the full ten minutes,
      they would have spent an average of 2.4 seconds on each page of the 250
      pages in the record.

The members of the Board of Review, however, all affirmatively indicated that they had
reviewed the Report of Proceedings before the Field Board of Inquiry prior to convening
the Board of Review. Plaintiff has failed to put forth any evidence indicating that the
Members of the Board of Review had not prepared in advance by reviewing the available
records or considering their options prior to convening the Board of Review and before
making a recommendation to be forwarded to the Deputy Assistant Secretary.

      Regarding the actions of the Deputy Assistant Secretary, on August 4, 2014, the
Army provided the Deputy Assistant Secretary with a Memorandum from the Legal
Section, which stated:


                                            47
      MAJ Exnicios has about 16 years of AFS. In April 2012, MAJ Exnicios was
      issued a GOMOR for violating AR 380-67 by failing to report his close
      contacts with two foreign national women to his servicing security office and
      for not being forthcoming regarding those contacts in the course of
      interviews with the agent investigating his fitness to hold a security
      clearance. Although, MAJ Exnicios argues the women were not actually
      foreigners, but rather naturalized citizens of the United States, the facts and
      circumstances surrounding at least one of the relationships revealed that
      he, a married man, held hands, kissed and flirted with one of the women
      over dinner and was seen kissing this same woman in public on a separate
      occasion as witnessed by the wife of a fellow officer. HRC initiated
      elimination in February 2013.

The Memorandum from the Legal Section noted that the Field Board of Inquiry had
recommended a general discharge, the GOSCA had recommended an honorable
discharge, and the Board of Review had recommended an honorable discharge. The
Legal Office then recommended that plaintiff be honorably discharged.

       In the Deputy Assistant Secretary’s August 6, 2014 memorandum approving
elimination of plaintiff from the Army, the Deputy Assistant Secretary noted that the Field
Board of Inquiry and the Board of Review had recommended that plaintiff be eliminated
from the Army. The Deputy Assistant Secretary approved “the Board of Review’s
recommendations to involuntarily eliminate Major Exnicios from the United States Army
based on both misconduct and moral or professional dereliction (Army Regulation 600-8-
24, paragraph 4-2b), and substandard performance of duty (Army Regulation 600-8-24,
paragraph 4-2a), with an Honorable characterization of service.” Based on the available
records, including the Field Board of Inquiry’s recommendation of discharge, the
GOSCA’s recommendation of discharge, the Board of Review’s recommendation of
discharge, and the Legal Office’s recommendation of discharge, it was not arbitrary and
capricious for the Deputy Assistant Secretary to approve of the Board of Review’s
recommendation of plaintiff’s elimination from the Army.

The Merits of Plaintiff’s Additional Arguments

       In the alternative, the court briefly addresses the merits of plaintiff’s additional
arguments, in the event there is disagreement as to whether those allegations were
waived. Plaintiff’s additional arguments include that the Field Board of Inquiry improperly
considered the GOMOR and the Polygraph Examiner’s Report, plaintiff’s elimination
proceeding was tainted by unlawful command influence, and that plaintiff was deprived
due process during his elimination proceedings. Defendant, however, argues that “[e]ach
of Mr. Exnicios’s arguments is either contradicted by the record or runs contrary to well-
settled principles of controlling law (or both).”

Plaintiff’s Challenge to the Field Board of Inquiry’s Consideration of the GOMOR

      Plaintiff asserts that the GOMOR “should not have been presented to the BOI.”
According to plaintiff, the GOMOR was facially defective because the reference in the

                                            48
GOMOR to “close relationships with two foreign national women belies the facts” and,
“[a]s has been repeatedly shown, one woman [Yuliya] was a United States citizen and
not subject to reporting.” Plaintiff asserts his relationship with Okasana, the Ukrainian
woman plaintiff met in Germany, was not a continuing relationship and that he
“immediately ended any further contact.” Plaintiff argues the GOMOR should not have
been presented to Field Board of Inquiry and should not have been used as a basis for
elimination. Defendant does not address whether the Field Board of Inquiry should have
received the GOMOR as evidence, but argues that there was substantial evidence to
support the Field Board of Inquiry’s “conclusion that Ms. [Yuliya] was not an American
citizen” when plaintiff had contact with her, which addresses the merits of the Field Board
of Inquiry’s findings, but not the admissibility of the GOMOR.

         Personnel management decisions regarding unfavorable information placed in
official military personnel files, including GOMORs, are based on a “[r]eview of official
personnel files” and “[t]he knowledge and best judgment of the commander, board, or
other responsible authority.” See AR 600-37, ¶ 3-1(a). The GOMOR placed in plaintiff’s
official military personnel in May 2012 stated:

       You are hereby reprimanded for violations of Army Regulation 380-67.

       Leaders in the United States Military are expected to exemplify the highest
       ethical and professional standards as embodied in our Army Values.
       Leaders are expected to be able to read, understand, and follow
       regulations, directions, and orders of those appointed over them. You have
       failed to follow Army Regulations and failed to be forthcoming in
       relationships that directly impact your ability to continue to serve in your
       current capacity. You failed to inform the investigating agent about your
       close, personal relationships with two separate foreign national women,
       neither of which are your wife. You also admit to not informing your wife of
       the latter relationship, which you attest is not intimate, yet you still maintain
       connections through social media networks and communicate professional
       travel arrangements. Your failure to notify the appropriate servicing security
       office of close, intimate, or continuous communication or connection with a
       foreign national can raise questions about your reliability, trustworthiness
       and ability to protect classified information.

        The Army originally initiated elimination proceedings against plaintiff because of
“[s]ubstantiated derogatory activity,” which resulted in a GOMOR having been filed in
plaintiff’s official military personnel file, as well as “[c]onduct unbecoming an officer as
indicated” in the GOMOR. The Field Board of Inquiry was required by Department of
Defense Instruction 1332.30 and AR 600-8-24 to establish the facts of plaintiff’s case and
to determine whether the proposed bases for elimination were supported by a
preponderance of the evidence. See AR 600-8-24, ¶ 4-6 (“[T]he Board of Inquiry
establishes and records the facts of the Respondent’s alleged misconduct, substandard
performance of duty, or conduct incompatible with military service.”); Dep’t of Def.
Instruction 1332.30, Encl. 3 ¶ 3(c)(1) (“The Board of Inquiry is an administrative board
that considers all relevant and material evidence about the case . . . .”). Plaintiff

                                              49
challenged the accuracy of the GOMOR when petitioning the DAESB to remove the
GOMOR from his official military personnel file. In plaintiff’s brief to the DAESB, plaintiff
“outline[d] the factual circumstances” related to the GOMOR and argued that “[n]either of
these two contacts [Okasana and Yuliya] were within the criteria established by the AR,
and not reporting them should not have been the basis for a GOMOR on any minimally
rational or objective basis.” On June 26, 2014, after the Field Board of Inquiry convened
on March 30, 2014, but before the Board of Review convened on July 10, 2014, and
before the Deputy Assistant Secretary approved removal of plaintiff from the Army on
August 6, 2014, the DAESB rejected plaintiff’s request to remove the GOMOR from his
official military personnel file. According to the DAESB, “[a]fter a thorough review of the
appellant’s official record, the evidence submitted by the appellant in support of his
appeal, and the circumstances surrounding the GOMOR incidents, the appellant has
failed to provide clear and convincing evidence that the GOMOR is untrue or unjust.” As
such, although not dispositive, the conclusions in the GOMOR were legitimate entries in
plaintiff’s official military personnel file, available for future use. The Field Board of Inquiry,
therefore, properly considered the GOMOR when determining whether plaintiff should be
eliminated from the Army.

Plaintiff’s Challenge to the Field Board of Inquiry’s Consideration of the Polygraph
Examiner’s Report

        Regarding the Field Board of Inquiry’s consideration of the Polygraph Examiner’s
Report, plaintiff argues that the Field Board of Inquiry should not have considered the
Polygraph Examiner’s Report because plaintiff was not provided a copy of the raw
polygraph data. According to plaintiff, “despite a specific request, the raw polygraph data,
such as the charts, was not made available for review and analysis,” which plaintiff asserts
directly contravenes “the DOD requirement that ‘the respondent will be allowed full access
to and be furnished copies of records relevant to the case.’” (quoting Dep’t of Def.
Instruction 1332.30). In response, defendant argues that “[w]e are not aware of any legal
authority construing this instruction [Department of Defense Instruction 1332.30], but on
its face, it simply prohibits the Government from resisting a request by a soldier for access
to and copies of the records that he believes are relevant to his case.”

        Pursuant to Enclosure 5 of Department of Defense Instruction 1332.30, an officer
“will be allowed full access to and be furnished copies of records relevant to the case”
when appearing before a Field Board of Inquiry. To support his position that plaintiff
requested access to the raw polygraph data and was denied access to the raw polygraph
data supporting the Polygraph Examiner’s Report, plaintiff only cites to a portion of the
transcript of plaintiff’s hearing before the DOHA administrative judge. The transcript of
plaintiff’s hearing with the DOHA administrative judge indicates that, during a
conversation between plaintiff and an “administrative attorney” from Fort Meade who was
assigned to plaintiff for legal assistance, plaintiff asked his “administrative attorney” for a
copy of the raw polygraph data from his polygraph examination. Plaintiff then stated his
“administrative attorney” “basically said she wasn’t sure that it would be something that
was necessary” and “[s]he didn’t think it would be anything that would help me.”
Additionally, at the beginning of plaintiff’s proceeding before the Field Board of Inquiry,
the President of the Field Board of Inquiry informed plaintiff “of his rights and privileges,

                                                50
including the right to full access to the records of the hearings and all documentary
evidences (excluding classified documents).” Plaintiff indicated that “he desires a record
of the proceedings,” but the summarized transcript of plaintiff’s proceedings before the
Field Board of Inquiry does not indicate that plaintiff requested a copy of the raw polygraph
data. Plaintiff has not demonstrated that Army officials denied plaintiff’s “specific request”
for a copy of the raw polygraph data in violation of Department of Defense Instruction
1332.20, or that the Army refused to provide plaintiff with access to the raw polygraph
data. Nor has plaintiff demonstrated that the Field Board of Inquiry, which was responsible
for determining the facts of plaintiff’s case, could not consider the Polygraph Examiner’s
Report, which was relevant to determining whether plaintiff should be eliminated from the
Army. See Dep’t of Def. Instruction 1332.30, Encl. 3 ¶ 3(c)(1) (“The Board of Inquiry is an
administrative board that considers all relevant and material evidence about the case . . .
.”); see also AR 600-8-24, ¶ 4-6. Plaintiff’s argument that the Army violated Department
of Defense Instruction 1332.20, therefore, also fails.

Unlawful Command Influence

        Plaintiff argues that “unlawful command influence permeated the entire process
resulting in a singularly unfair procedure.” Plaintiff attempts to cite two distinct instances
in which unlawful command influence “permeated” plaintiff’s elimination proceedings.
First, plaintiff alleges the email messages exchanged by plaintiff and Major Frick
demonstrate that LTC Cozens tried to “pressure” Major Frick “to urge Exnicios to change
his rebuttal to the GOMOR and to virtually acknowledge the facts in the GOMOR.”
According to plaintiff, the email messages demonstrate that, “[i]f Exnicios did not write his
rebuttal the way that the General wanted, there was a very real threat to plaintiff’s career,”
as there “was an implied threat” that a factual response would “‘piss off or at least annoy’
the General.” Second, plaintiff argues that Colonel Pick’s, the GOSCA, appointment of
the Members of the Field Board of Inquiry and signing of the additional, third basis for
elimination “had the effect of telegraphing the Colonel’s desire to see Exnicios separated.”
Plaintiff notes that Colonel Pick “affirmed the results of the BOI, including his own
defective basis.”

       Defendant, however, argues that:

       Turning first to the e-mails from Major Frick, the most the Court can read
       into those e-mails is that Major Frick offered to Mr. Exnicios some career
       advice to avoid the possibility of having the GOMOR placed in his
       permanent records, and that although Mr. Exnicios was thankful to receive
       that advice, he declined to follow it.

(emphasis in original). Defendant also asserts that plaintiff does not “support his assertion
that the fact that Colonel Pick both signed the notice of an additional basis for elimination
(the revocation of Mr. Exnicios’s security clearance) and picked the BOI members ‘had
the effect of telegraphing the Colonel’s desire to see Exnicios separated.’” According to
defendant, “in the absence of any facts tending to show that that Colonel Pick exerted
any influence on the BOI, Mr. Exnicios has not carried his burden to establish either
unlawful command influence.”

                                             51
        Pursuant to the statute at 10 U.S.C. § 837 (2012), “[n]o person subject to this
chapter may attempt to coerce or, by any unauthorized means, influence the action of a
court-martial or any other military tribunal or any member thereof, in reaching the findings
or sentence in any case.” To establish unlawful command influence, a plaintiff must show
“(1) a command relationship, (2) improper influence by virtue of that relationship, and (3)
a nexus between the alleged influence and plaintiff’s dismissal.” Milas v. United States,
42 Fed. Cl. 704, 712 (citation omitted), aff’d, 217 F.3d 854 (Fed. Cir. 1999); see also
Werking v. United States, 4 Cl. Ct. 101, 105 (1983) (rejecting a claim of unlawful
command influence because “[p]laintiff has neither alleged any facts tending to show
improper influence by virtue of any command relationship nor establishing any nexis [sic]
between the alleged influence and his dismissal.” (citations omitted)).

        In the above-captioned case, regarding plaintiff’s first claim of unlawful command
influence, plaintiff has not demonstrated how Major Frick’s email message, in which Major
Frick recommended plaintiff provide a two paragraph response in which plaintiff
“acknowledge your guilt and apologize for its effect on DIA and the Army” and request
that the GOMOR be filed in plaintiff’s local file, influenced or was connected in any way
to approval by the Deputy Assistant Secretary of the Board of Review’s recommendation
of elimination. A plain reading of the email messages exchanged between Major Frick
and plaintiff indicates that Major Frick was attempting to assist plaintiff with a way to avoid
having the GOMOR placed in plaintiff’s official military personnel file. Although plaintiff
stated that he appreciated Major Frick’s advice, plaintiff opted independently not to follow
Major Frick’s advice and submitted the GOMOR he had previously drafted without any
revisions, which indicates plaintiff was not subject to improper influence. Regarding
plaintiff’s second unlawful command influence claim, plaintiff has not demonstrated that
Colonel Pick’s appointment of the Members of Field Board of Inquiry and signing of the
additional, third basis for elimination regarding the revocation of plaintiff’s security
clearance impacted plaintiff’s elimination proceedings. Colonel Pick, as the GOSCA in
plaintiff’s elimination proceedings, was the officer required by AR 600-8-24 to appoint the
members of the Field Board of Inquiry, as AR 600-8-24, paragraph 4-6(b), states “Boards
of Inquiry are appointed by the appropriate GOSCA.” See also AR 600-8-24, ¶ 4-6(f) (“The
GOSCA will issue the orders appointing the Boards of Inquiry.”). Moreover, the Board of
Review, the Members of which are appointed by the Secretary of the Army or his designee
pursuant to AR 600-8-24, paragraph 4-17(a), reviewed the Field Board of Inquiry’s
findings and recommendation and also recommended elimination of plaintiff from the
Army, which the Deputy Assistant Secretary ultimately approved. Plaintiff also was given
the opportunity to object to any appointment of the Board Members but chose not to do
so. The court, therefore, rejects plaintiff’s unsupported unlawful command influence
claims.

Due Process Claims

       Regarding plaintiff’s due process claims, plaintiff argues that he was denied due
process because plaintiff had a “liberty interest” in “the additional active duty pay and
future retirement pay that he would have received,” plaintiff was not provided with
“adequate notice of what he was being charged with,” plaintiff “was never allowed the

                                              52
opportunity to confront or cross examine the [polygraph] examiner” or the individual who
provided DIA with the anonymous tip regarding plaintiff’s alleged unreported foreign
contacts, and plaintiff was not provided with the “complete polygraph file.” Plaintiff also
contends that he was deprived of due process because he was not provided with a fair
hearing as required by Department of Defense Instruction 1332.30 and AR 600-8-24.
Defendant does not argue that the court lacks jurisdiction over plaintiff’s due process
claims; defendant, however, contends that “the Federal Circuit stated that due process is
satisfied in the case of a servicemember [sic] being involuntarily discharged when the
servicemember [sic] received notice of the charges against him and was given an
opportunity to respond.” (citing Holley v. United States, 124 F.3d 1462, 1469-70 (Fed. Cir.
1997) (citations omitted)). Defendant further asserts that:

       In accordance with those procedures [prescribed in AR 600-8-24], Mr.
       Exnicios fully participated before the BOI (where he was represented by
       counsel), provided to his GOSCA an appellate brief, and had his case heard
       by the BOR. Before the BOI, he presented both an opening statement and
       a closing argument, testified on his own behalf, examined witnesses,
       offered documents into evidence, and was given the opportunity to object
       to the admission of the Government’s exhibits.

        When a claim is brought under the Military Pay Act, 37 U.S.C. § 204, which is a
money-mandating source of law, the United States Court of Federal Claims may have
jurisdiction over the associated due process claims. See Harris v. United States, 868 F.3d
at 1381 n.7; see also Holley v. United States, 124 F.3d at 1466 (“The presence of a
constitutional issue does not erase the jurisdiction of the Court of Federal Claims based
on a properly brought claim under the Tucker Act, or bar the court from considering the
constitutional issue in the course of determining whether the discharge was wrongful. The
determination of Mr. Holley’s entitlement to remedy under 37 U.S.C. § 204 may include
consideration of whether his removal violated constitutional rights.”). If the service
member challenges the service member’s discharge on constitutional grounds and the
constitutional issues do not stand alone from the service member’s wrongful discharge
claim, the court’s “determination of the merits of the claim ‘may include consideration of
whether his removal violated constitutional rights.’” Volk v. United States, 111 Fed. Cl. at
326 (quoting Holley v. United States, 124 F.3d at 1466). When a service member’s
discharge is “stigmatizing,” due process concerns are implicated, and “‘there is an
enhanced right to a hearing.’” Clifford v. United States, 59 Fed. Cl. 440, 450 (2004)
(quoting Holley v. United States, 124 F.3d at 1470), aff’d, 120 F. App’x 355 (Fed. Cir.
2005). “When there is no stigmatizing discharge, the Due Process Clause is not
implicated . . . .” Sutton v. United States, 65 Fed. Cl. 800, 805 (2005); see also Flowers
v. United States, 80 Fed. Cl. 201, 224 (“Liberty interests ‘are involved only when
separation from the military is carried out in such fashion as to stigmatize the separated
member, typically by dishonorable discharge.’” (quoting Kinney v. United States, 51 Fed.
Cl. 126, 130 (2001)), aff’d, 321 F. App’x 928 (Fed. Cir. 2008), reh’g and reh’g en banc
denied (Fed. Cir. 2009). In Holley v. United States, the United States Court of Appeals for
the Federal Circuit, when analyzing a “stigmatizing discharge” of an Army officer,
concluded that, “[a]pplying these [due process] standards to Mr. Holley’s situation, his
termination did not violate due process, for he received notice of the charges and an

                                            53
opportunity to respond before the termination was implemented, as required by [Dep’t of
Navy v.] Egan[, 484 U.S. 518 (1988)], and it is conceded that the information was not
false, as discussed in Codd [v. Velger, 429 U.S. 624, 627 (1977)].” Holley v. United States,
124 F.3d at 1470.

        In the above-captioned case, the court would have jurisdiction over plaintiff’s due
process claims because plaintiff is not asserting a standalone due process claim, but,
rather, is asserting that his involuntary discharge “based on both misconduct and moral
or professional dereliction” violated his due process rights when he was, allegedly,
improperly eliminated from the Army. See Holley v. United States, 124 F.3d at 1466.
Regarding the issue of notice, by the memorandum dated February 13, 2013, the United
States Army Human Resources Command informed Mr. Exnicios that he needed to show
cause for retention because it was initiating elimination proceedings against plaintiff
“under the provisions of Army Regulation (AR) 600-8-24, paragraph 4-2(b), because of
misconduct, moral or professional dereliction.” The United States Army Human
Resources Command indicated it was eliminating plaintiff based on the following “specific
reasons” for elimination: “a. Substantiated derogatory activity resulting in a General
Officer Memorandum of Reprimand dated 2 April 2012 (Encl 1), which was filed in your
Official Military Personnel File. b. Conduct unbecoming an officer as indicated by the
above-referenced item.” (capitalization in original). Although, as discussed above, the
notice to plaintiff of a third basis for elimination cited to an apparently incorrectly identified
subsection of AR 600-8-24, paragraph 4-2(a), regarding plaintiff’s ability to pass the
APFT, which was not at issue in plaintiff’s elimination proceeding, the notice of plaintiff’s
third basis for elimination clearly stated that plaintiff was required to show cause for
retention “due to the permanent revocation of your security clearance.” In accordance
with AR 600-8-24, paragraph 4-6(a), the Field Board of Inquiry then convened a hearing,
during which plaintiff submitted evidence related to the GOMOR and status of plaintiff’s
security clearance, called witnesses, cross-examined witnesses, and testified on his own
behalf. The Field Board of Inquiry then rationally determined that the evidence supported
two findings of misconduct under AR 600-8-24, paragraph 4-2(b), and a finding of
substandard performance of duty under AR 600-8-24, paragraph 4-2(a), due to the
revocation of plaintiff’s security clearance. Plaintiff then submitted an appellate brief to
the GOSCA, who reviewed the Field Board of Inquiry’s recommendation, and,
subsequently, a Board of Review convened a hearing to review the Field Board of
Inquiry’s recommendation. In sum, plaintiff was provided with notice of the reasons the
Army was contemplating elimination of plaintiff and an opportunity to participate
throughout the proceedings, including to submit evidence in rebuttal and an in-person
hearing, which satisfied the requirements of due process. See Holley v. United States,
124 F.3d at 1470; see also Milas v. United States, 42 Fed. Cl. at 712 (“In this case, plaintiff
was given notice and an evidentiary hearing during proceedings before the Board of
Inquiry. Therefore, the requirements of due process were satisfied.”).

       Additionally, plaintiff was not denied due process because he allegedly was not
permitted to cross-examine the Polygraph Examiner or the individual who provided DIA
with an anonymous tip to DIA regarding plaintiff’s alleged unreported foreign contact.
Under Department of Defense Instruction 1332.30, the respondent may “request the
appearance before the board of any witness whose testimony is considered pertinent to

                                               54
his or her case. A determination on the availability of the witness, whether the witness is
required to appear, and the materiality of the witness, will be made under regulations of
the Secretary concerned.” Dep’t of Def. Instruction 1332.30; see also AR 600-8-24, ¶ 4-
11(f) (stating the respondent “[m]ay request that witnesses, whose testimony is relevant
to the case, appear before the Board of Inquiry”). Plaintiff has not cited any evidence in
the administrative record indicating that plaintiff requested that the Polygraph Examiner
or requested the individual who had provided the anonymous tip to DIA appear before the
Field Board of Inquiry. Likewise, although plaintiff claims that he was denied due process
because he was not provided with a “complete polygraph file,” the administrative record
is devoid of any evidence indicating that the plaintiff requested the “complete polygraph
file” from the Army, and, as discussed above, plaintiff has failed to show that the Army
violated Department of Defense Instruction 1332.30 and AR 600-8-24 by not providing a
copy of the “complete polygraph file” to plaintiff. The court, therefore, finds that the Army
did not violate plaintiff’s due process rights during the proceedings which led to eliminating
plaintiff from the Army.

        Moreover, plaintiff’s argument that the Army violated Department of Defense
Instruction 1332.30 and AR 600-8-24 by not providing plaintiff with a fair hearing also fails.
Plaintiff argues, “[d]espite the weight of the evidence in support of retention the BOI took
only 30 minutes to deliberate. The BOR took only ten. This cavalier approach to the case
by the decision makers certainly calls the fairness of the proceeding into question.” Under
Department of Defense Instruction 1332.30, “[a] Board of Inquiry will give a fair and
impartial hearing to an officer required to show cause for retention on active duty or in
active status.” Dep’t of Def. Instruction 1332.30, Encl. 3, ¶ 3(c). Similarly, AR 600-8-24
states the “Board of Inquiry’s purpose is to give the officer a fair and impartial hearing
determining if the officer will be retained in the Army.” AR 600-8-24, ¶ 4-6(a). Under AR
600-8-24, paragraph 4-17(a), a Board of Review, “after thorough review of the records of
the case, will make recommendations to the Secretary of the Army or his designee as to
whether the officer should be retained in the Army.” Nothing in Department of Defense
Instruction 1332.30 or AR 600-8-24, however, requires that a Field Board of Inquiry or
Board of Review spend a set amount of time on deliberations, and the Boards had the
records relevant to plaintiff’s case prior to the hearings. The administrative record
indicates nothing to suggest that either the Field Board of Inquiry or the Board of Review
did not review the records of plaintiff’s elimination proceedings prior to their deliberations.
See Milas v. United States, 42 Fed. Cl. at 719 (rejecting an argument that a Navy Board
of Review did not adequately consider evidence when it “convened for only four hours”
because the applicable statute and regulation did not define the word “review,” and “[t]he
court is loathe [sic] to impose additional requirements on a procedure which Congress
expressly granted the Secretary of the Navy discretion to devise”). Additionally, as
discussed above, the evidence before the Field Board of Inquiry and Board of Review
supported each of the Board’s findings and recommendations.

                                       CONCLUSION

       The court DENIES defendant’s motion to dismiss regarding justiciability. The court
GRANTS defendant’s motion to dismiss regarding waiver of plaintiff’s claims that the
Field Board of Inquiry should not have received as evidence the Polygraph Examiner’s

                                              55
Report, that the additional, third basis at issue in plaintiff’s elimination proceeding
regarding the revocation of plaintiff’s security clearance was “facially defective,” that “[t]he
record does not show that Exnicios lost his Secret clearance,” that the elimination
proceedings were tainted by unlawful command influence, and that the Army did not
provide plaintiff with due process. The court GRANTS defendant’s cross-motion for
judgment on the administrative record regarding whether plaintiff’s elimination
proceedings were arbitrary and capricious. The court DENIES plaintiff’s cross-motion for
judgment on the administrative record. Plaintiff’s complaint is DISMISSED entirely. The
Clerk of the Court shall enter JUDGMENT consistent with this opinion.

       IT IS SO ORDERED.

                                                            s/Marian Blank Horn
                                                            MARIAN BLANK HORN
                                                                     Judge




                                              56